Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 1 of 58 PagelD #: 3063

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

TURBINE POWERED TECHNOLOGY, LLC = CIVIL ACTION NO.: 6:20-cv-00986
VERSUS HONORABLE: MICHAEL JUNEAU

DAVID CROWE, KENNETH BRACCIO, MAGISTRATE: CAROL WHITEHURST
DANIEL FOLEY, GEORGE JACKSON,

KENT ELLSWORTH, ARIZONA TURBINE

TECHNOLOGY, LLC, ARIZONA TURBINE

TECHNOLOGY, INC., ADVANCED TURBINE

SERVICES, LLC & TURBINE INTEGRATED

POWER SYSTEMS, LLC

KHEEEKKKKKKEKKEKEKERERERERKKEE KEKE KEKE R ERE KEKE EKER ERR ERK ERE KKK KEKE KREREKKEEKEEKEEEREKEREREEEE

MEMORANDUM IN SUPPORT OF MOTION TO REMAND ON BEHALF OF
PLAINTIFF, TURBINE POWERED TECHNOLOGY, LLC

 

Respectfully submitted:
THE PANAGIOTIS FIRM

s/D.C. Panagiotis

 

D.C. PANAGIOTIS (#15032)
1540 W. Pinhook Rd.
Lafayette, LA 70503

(337) 264-1516
dan@panalaw.com

Counsel for Plaintiff, Turbine Powered
Technology, LLC
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 2 of 58 PagelD #: 3064

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

TURBINE POWERED TECHNOLOGY, LLC = CIVIL ACTION NO.: 6:20-cv-00986
VERSUS HONORABLE: MICHAEL JUNEAU

DAVID CROWE, KENNETH BRACCIO, MAGISTRATE: CAROL WHITEHURST
DANIEL FOLEY, GEORGE JACKSON,

KENT ELLSWORTH, ARIZONA TURBINE

TECHNOLOGY, LLC, ARIZONA TURBINE

TECHNOLOGY, INC., ADVANCED TURBINE

SERVICES, LLC & TURBINE INTEGRATED

POWER SYSTEMS, LLC

KRKKEEKKEKEKRRREKKE KE KER ERE REE EKER KER EE KER HER ERE RE KEKE EERE REESE

 

TABLE OF CONTENTS

Table of Contents ........cccscssssssesssssssseseessescssesseesusscesecsscsecnsseuenessessesenenerseeeeeesesseatsaesnse i
CAS CSisinssnunaesomissannsnssssnanwerswaneneonnianscaneedesncsaanalenssabauunseuaniNadaansienaenisbsuNNtaeieNenaaaneneTaNes ii
Citationsrissscsssssavuanaainsccavavesivereiionesicaaneisessentien setsaasuscecuiiiearsincveanensevsstesnsevsveselecsaneviss Vv
A. “IT’S LIKE DEJA VU ALL OVER AGAIN? giccisssssotisvonsnnsvcatsaviesaronsiscaonasvcanees 2

B. THE LONG AND WINDING ROAD... eecesecssetsesseseeresscescnsecnessseeesenessensneeenes 3

1. In the beginning there was: TES V. TPT ui....scccscccsseseesseeeeessceseeesceseeseeuaee 4

2. Docket NO. 130379 ...cccccsssssessssessssessssseseaeveseccesecscsuseecansseersaseseeeseesecseesnes 6

3. Preliminary Injunction .........ccccesccsseeseessscsssseeseeeseeceseeeceseseeesecsessaeeens 11

4. Same Song, Different CHoruS.......c..ccccccssssccsseceesssccsssscsssscsssesesseesesseseeses 12

5. Amended Petition for Damages wisssssssssssvessasavasenscssesta cesevaresinaannywacccs 13

6. Motion to Dissolve Preliminary Injunction .......cccccceceseeseescesseeseseeenes 14

7. But I will wear my heart upon my sleeve for... Iam not what I am....19
8. The wheels on the bus go round and round .......cccssesesssceseeseeeneeeeeeeeeees 21

9. Howdo] love thee? Let me count the ways .......cccssscccseeseeseeteeeeeeees 24
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 3 of 58 PagelD #: 3065

10. “They cannot take away our self-respect if we do not give it to them” .25

11. Reprisal! “The wheels on the bus go round and round” .........:ccseeees 25

12. “And now for something completely different” ..........ccccsccsssssscesesesees 27

3, (SHO HM HAE ATANMICNON ONS semmrromutusricnettreutstarenneene se wecse serena center 29

C. LAW AND ARGUMENT |... cccccsccssseesssscessnsesssessseesseesssecsssscesaecessesesaneneaese 30

1. Knowledge of the Defendant ..........ccccsssssessecsessssesesstssssessssssseseesensaes 31

2. Multiple Removals on the same Facts are not Allowed .......cccccsseeseeeeees 33

3. The Third Removal is Untimely..........ccccccssesssssessesscssesssseessssesssssssseseres 37

A. $14 46D)... ccssssccessecevscsevevsessececsssssesessecsenssessseessuveceeesseruevecnees 38

b. 28 USC § 1454(D)(2) ...cccccsccccsscsccssecsssscessesssssesesececsecsssescesesseaseeseees 46

NO FEDERAL QUESTION .........:ccssccsssssseservesnnsbeddivestiaiabosuvbncduiarssudeiaascctaveiaaececes 49
Cases:

Acorne Products, LLC v. Tjeknavorian, 33 F. Supp. 3d 175,

 

 

 

 

182-83 (E.D. NY 2014) wccccccccsccccssscsscccessccesssecseescecsnesecssesessesssescesseceessessdavessuvenseeeens 51
Acuna v. Brown & Root, Inc., 200 F. 3d 335, 339 (5'2 Cir. 2000) ....cceesseeceseseeees 30

Allen v. Frank Janes Co., 142 La. 1056, 78 So. 115 (1918) we.scccscsccseseseseeeseeseeeense 32
Anderson v. Bank of America, 2010 U.S. Dist. Lexis 1540

(S.D. Miss. 1/6/10) at P. 4iccccessesrsnssnasassessunrassevsnsansnnavssrsersrvsnrorn see seatormntwbermannnceiaiite 31
Andrews v. Daughtry, 994 F. Supp. 2d 728, 735 (MDNC 2014) voces 47-48
Autoskill v. National Educational Support Systems, Inc.,

994 F. 2d 1476, 1496-98 (10t Cir, 1993)....ccccccsccsssssscesscssscsscscessssvssscsssssscssssescsssseseanseeesas 51
Barber v. Testa, 331 So. 2d 139, 140 (La. App. 3d Cir. 1976) ...ccccescsssessesseeeees 32

Briar Patch, Ltd., LP v. Phoenix Pictures, Inc., 373 F. 3d 296,
305-06 (2d Cir. 2004) ...cccccsscscesssscsssseesssssessavecsecsessaecssnsccesaceessssessuesenseeeseaecetatsesuaee 51

il
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 4 of 58 PagelD #: 3066

Brown Bag Software v. Symantec Corp., 960 F. 2d 1465, 1475-77

 

 

 

 

 

(Oth CLL. 1992) vrccccceccccccsecccescccsesssevesssecccstasecsssesesesascccsscessesscesseaseceesessusesesssatscessnsens 51
Carpenter v. Wichita Falls Independent School District,

44 F. 3d 362, 365 (512 Cir. 1995) ..ccecssssscesesceessseeseeseeeseeeeseesscesenseseeeescesesseeseesaeeee 30
Computer Associates International, Inc. v, Altai, Inc.,

982 F, 2d 693, 717 (2d Cir. 1992) sscsssiscveviccucasenras eartaireauspeiannatansaasiereeanaaeiie 51
Feist Publications, Inc. v. Rural Telephone Service Company,

499 U.S. 340, 111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991) sivscsssscccsasiscciaccssessrsacsaveeess 49
Freeman v. Treen, 442 So. 2d 757, 761 (La. App. 15t Cir. 1983) ccscccceseeseeresesees 25
Gates Rubber Co. v. Bando Chem. Indus., 9 F 3d 823 (10 Cir. 1993).......4 49-50
Griffin v. Lee, 621 F. 3d 380, 388 (5 Cir. 2020) w.eccccsccccsseesseeeneeeenneeeeteeeeseeeeeees 30
Hill Country Trust v. Silverberg, 2018 U.S. Dist. Lexis 22359

C(W.D. Tex. 11/26/18) .....cccsccccssssccssscccssssecccssseesccssesecesasecsesensecesneeceseaeeessnaes 44, 46-48
Howery v. Allstate Insurance Company, 243 F. 3d 912, 916 (5t Cir. 2001) ...... 30

 

Kindrid Hospitals Ltd. Partnership v. Aetna Life Insurance Co.,

 

 

 

 

2018 U.S. Dist. Lexis 150725 (N.D. Tex. 9/5/18) ....ccssscccsssscceesstecesessseeeeeaneeeeesseees 35
Knight v. State, No. 17-0462 (La. App. 3d Cir. 12/13/17),

2017 La. App. Unpub. Lexis 383 at p. 9 v..ccceccsssecssessseceeseneeeseessatseneesneeeeusenaseeneeens 32
Link v. Wabash RR Co., 370 U.S. 626, 633,

82S. Ct. 13986, 8 L. Ed. 2d. 734 (1962) ccscnunscsnnavesssseeescoausessedisssansehnsnseeuensusaaaaveaeuce> 32
Marseilles Homeowners Condo Assoc. v. Fontenell, 2008 U.S. Dist. Lexis 21850
(E.D. La. 3/18/08) scsasasescipsesvcccswcrarncescsenvatecensciviseccaanentineesiiveseteemaeiaawinaienes 36-37
Perez uv. Stephens, 784 F. 3d 276, 283 (5t8 Cir, 2015) v.ececccccssesesceesesseenseessneeeesaeee 31
Pioneer Inv. Servs Co. v. Brunswick Assoc. Ltd. Partnership,

507 U.S. 380, 396, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993) ...cccscssscceseessssseeeeeeeeses 32
Pryor v. U.S. Postal Service, 769 F. 2d 281, 289 (58 Cir. 1985) ....csscccsessseceeeneeees 32

 

Ryan v. Calcasieu Parish Police Jury, 2019 U.S. Dist. Lexis 137990
CW.D. La. 5/28/19) ..sccscccssscssreccessscsesteceesesceeecsssecesueeecseseseateseenteseeeeesesseesaeesenseees 33

Ryan v. Calcasieu Parish Police Jury, 2019 U.S. Dist. Lexis 137729
CW.D. La. 8/13/19) crsscecsseessssessssecessseeesseceseseenseeeessetenseecenseeceeaeeeesaseeeaesensaeeseaeensaees 34

iii
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 5 of 58 PagelD #: 3067

 

 

 

 

Salts v. Epps, 636 F. 3d 468, 474 (51? Cir. 2012) ....cccscccssescsssesestesseessseceetsseeeenseneens 47
Shearer v. Southwest Service Life Insurance Co., 516 F. 3d 276, 278

(5D Cir. 2008) séussvassasaessscan secssasaseseseuissesaavenccvehqeiesae eGov Ge le Gs Bie OATS NS SSC ASSET 30
Sleppin v. Thinkscan.com, LLC, 55 F. Supp. 3d 366 (E.D. NY 2014) ...c.csceseeee 51
SnoWizard, Inc. v. Andrews, 2013 U.S. District Lexis 97589

(E.D. La. 7/12/13) at P. 6 savsssacsstucpansvensensnstisstexueenncyeuatabanoasanauanyanssoaasebsabiseesvesuss 47
S.W.S Erectors, Inc. v. Infax, Inc., 72 F. 3d 489, 492 (58 Cir. 1996) .......seeeeseeeees 33
TES v. TPT litigation, NO. 14-01868.........ccccccsscesstseesseessseeeeneeeeaneceeeseeseeseeeeens 4-5, 14

Tierney v. Unum Life Insurance Co. of America, 2001 U.S. Dist. Lexis 15451
(N.D. Tex. 9/8/01) sussiisisecanmvannenceeaninmnsnGndea er One ea maar NUNS 36

Tucson Embedded Systems v. Turbine Powered Tech., LLC,
No. CV-14-01868, 2015 U.S. Dist. Lexis 192879 (Dist. AZ. 11/24/15) ...cssscessceeeeee 5

Tucson Embedded Systems v. Turbine Powered Technology, LLC,
No. CV-14-01868-TUC-BGM, 2016 U.S. Dist. Lexis 44696

 

 

 

 

 

 

(Dist. AZ. 3/31/16) ....ccscccsccsssccssecsstesseseseecssecesscsasessesessscsssecsssesescestesstesseseeesenss 4, 5,14
Turbine Powered Tech., LLC v. Crowe, No. 17-0801,

2018 U.S. Dist. Lexis 29806 (W.D. La. 2/14/18) .oeccececeeeseseeeees 2, 3, 20, 22, 37, 43
Turbine Powered Tech., LLC v. Crowe, No. 17-0801

(2018 U.S. Dist. Lexis 29800 (W.D. La. 2/23/18) ...cscsscssssseeseeenseeseneeteeenteaeeneeenes 2
Turbine Powered Tech., LLC v. Crowe, No. 19-0475,

2019 U.S. Dist. Lexis 14634 (W.D. La. 8/12/19) ..ccccccsscessssesssecesneeesseeseneesenrees 3, 24
Turbine Powered Tech., LLC v. Crowe, No. 19-0475,

2019 U.S. Dist. Lexis 145950 (W.D. La. 8/26/19) .....cccsccsssseseessecescesstseseeateseseeees 3
Turbine Powered Tech., LLC v. Crowe (In Re: Crowe),

No. 19-ap-00260-BMW, 2020 Bankr. LEXIS 2084 at P. 5-6.....ccsscsscesteeereeees 6, 28
Turbine Powered Tech, LLC v. Crowe, No. 2018-0881

(La. App. 15 Cir. 9/5/19), 2019 La. App. Lexis 1522 .....:cscecssesseesteesrsereeteeenecenesssens 25
Case No. 19-DK-04406-BMW .u....cccccccscsssssssccsssccstasecssssccsssccssescesasensesenssssvenseseesases 27
Case NO. 19-ap-O0260-BMW ....cccccccccsessserseeeeeesesssseeeeesesssnneeeeeeseeesnseeeeeteeeensaes 6, 27

iv
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 6 of 58 PagelD #: 3068

University of Kentucky Research Foundation, Inc. v. Niadyne, Inc.,

 

2013 U.S. Dist. Lexis 158018 (E.D. Ky. 11/5/13) at Pp. 10 ..ccecssccssssesscsseeeeseeeeeees 47-48
Washington v. Riley, 2014 U.S. Dist. Lexis 33726

(W.D. La., Lafayette Division, 3/11/14) ...c..cccccccscessseseeeseserersesseescesecsncnscenseseess 36-37
XIP, LLC v. CommTech Sales, LLC, 2015 U.S. Dist. Lexis 149174

CN.D. Tex. 11/3/15) cscscccecsccssssccssesssscsescesecssescesesasessseeeasecaesesssessessaees 39, 41-44, 46-47
Citations:

28 USC § 1447(C)...ccccscscssccsessssseceesesccessssseesscecsseseceeuseeesseseseneceesssececeessecessaceceensceesnes 1
BS WSC 8 TAG ACD) seecepecueaeevvareextnanrstatorstesersvecerseitesseccoescecsassueaypeeaeaesedeceresiaeecanmeeseereeads 1
28 USC § 1454(8) ssasccesssncssvvveceavaanusceravcaeaanani acsuswevenenaseiasna tesbanccieats Mba isedeumeunnetnss 2
La. Code of Civ. P. Art. 3612 sasiessaanvacssnmaan mnainaraeniieneieala names 25
28 USC § 1331 ssssssssncsaiseraaracasvcetdisassncsovessizcecssoncnrneceseseencenrersenpnnseeenysoanenveeseneensares 29
28 USC § 1338.......ccssssscccssssssneceeceseceatsseeseceeeecsevensvaeseceeeeuuasevesevensueesseetuaseeveneneaes 29
28 USC § 1441 woiceececccssceceseessecssereesseseaseceesensceeescseceneuseeecvecesseusesessucaetesseeeansesersesenans 29
28 USC § 1446... ccccssssccsssseccsssssceessssccessseccccssaseseescecseseasessssdsesssaeseeeeeseees 29, 38, 47
28 USC § 1454 ...ccssccccsssccessssecessssscussssscessscssecssesecsersevesseseseeseeas 19, 29, 38, 43, 47, 49
28 USC § 1446(D)(3) scarissanssvaacnsussvevarrenesrsrace eenvasesan sueaceseverbassseovantvevenedenennenss 29, 38
Federal Copyright Act 17 USC § 301(a) c.cccccccssscsssscccsesvscvsssscscsscssncesecsacensvssetevents 29
Chemical Facility Anti-Terrorism Standards, 6 USC § 622, et. SEQ. ...cccccsessseeess 34

Employee Retirement Income Security Act of 1974, 29 USC § 1001, et. seq... 35-36

28 USC § 1446(D) oo... eeccecsssscsssscsscccsssccsescsesseccesacssssevecuecvessesesseeseaesereesesssesees 37-38
28 USC 8 1446(D)(1) .....cseccsssscessssseseessscevseeessesessecssevsenssesssssseeevensauesseseeeveneesevevsuaes 38
§ 145 4(D)(2) ..rcccesscessssccesscessssccessscesscecsscecessecesseveessuseeusvesestesseccrssevenssssassceusess 38, 46
United States Copyright Act .......ccccsccscscssccsescsssssscsssssscsesversesseseaes 29, 39, 45, 50-52
FRCP 54(D) scsisscvvevsasvenceenvecenecnesinaasnssuncca saceiannaniauenaniesnenisiveuianes cckanineaannaane 6
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 7 of 58 PagelD #: 3069

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
TURBINE POWERED TECHNOLOGY, LLC — CIVIL ACTION NO.: 6:20-cv-00986
VERSUS HONORABLE: MICHAEL JUNEAU
DAVID CROWE, KENNETH BRACCIO, MAGISTRATE: CAROL WHITEHURST
DANIEL FOLEY, GEORGE JACKSON,
KENT ELLSWORTH, ARIZONA TURBINE
TECHNOLOGY, LLC, ARIZONA TURBINE
TECHNOLOGY, INC., ADVANCED TURBINE

SERVICES, LLC & TURBINE INTEGRATED
POWER SYSTEMS, LLC

KEEEKEEEEKERHE KER KEKE ERK EEE K EEK KEKE KEE EKER KEE RE KEKE KEE KER EKER KHER E KEKE ERE KEKE ERE KEEK HEHEHE KEE EEE

MEMORANDUM IN SUPPORT OF MOTION TO REMAND ON BEHALF OF
PLAINTIFF, TURBINE POWERED TECHNOLOGY, LLC

MAY IT PLEASE THE COURT:

Turbine Powered Technology, LLC (TPT) respectfully asks this Court to remand
this cause to the 16t Judicial District Court, Parish of St. Mary, state of Louisiana,
pursuant to 28 USC § 1447(c) and 28 USC § 1454(d). Remand is required because the
underlying state court action does not present questions of federal law, the defendants
did not file for removal timely, and under the circumstances of this case, multiple
removals are prohibited.

Having failed on two previous attempts to remove this case, along with three
previous collateral attacks, all known to this Court, defendants, Advanced Turbine
Systems, LLC (ATS) and Kenneth Braccio would now represent that for the first time in 6
years of litigation has TPT “finally” made clear its claims of having trade secrets in the
computer source code for the digital controllers programmed by Tucson Embedded
Systems, Inc. (TES) and used with TPT’s oilfield fracking and power generation

equipment. As the Court will see, defendants have had notice of TPT’s claims for years;

l
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 8 of 58 PagelD #: 3070

references to computer code and software have been made from the beginning and
defendants’ counsel have referred to copyrights in court hearings in 2017. Consequently,
their arguments have no merit.

A. “IT’S LIKE DEJA VU ALL OVER AGAIN”!

This is the third time that defendants have sought to remove this case from state
court. This Honorable Court is thoroughly familiar with the factual and procedural
background of this case, and related cases, having rendered rulings on numerous
occasions, and recommending remand two times before.

This Court reviewed the instant matter the first time in 2017-2018. That was in
conjunction with defendants’ first removal attempt which was based on alleged diversity
jurisdiction and pursuant to 28 USC § 1454(a), upon defendants alleging that the case
involved a claim for Patent violations. After an exhaustive review of the facts at that time
and the preceding procedural events, this Court held that there was complete diversity of
citizenship lacking and there was no application or interpretation of federal law arising
from TPT’s claims in their “well pleaded complaint” filed originally in the 16th Judicial
District Court. This Court recommended remand. Turbine Powered Tech., LLC v. Crowe,
No. 17-0801, 2018 U.S. Dist. Lexis 29806 (W.D. La. 2/14/18)(Turbine I). The Court’s
Rulings and Recommendations were adopted and affirmed by the District Court and the
case was remanded to St. Mary Parish. Turbine Powered Tech., LLC v. Crowe, No. 17-
0801 (2018 U.S. Dist. Lexis 29800 (W.D. La. 2/23/18).

This Court reviewed this case for the second time in 2019. Turbine Powered Tech.,

 

' “Attributed to Yogi Berra, Major League Baseball Hall of Fame Inductee in 1972 and known for homespun
colloquialisms like: “I never said most of the things I said” and “When you come to a fork in the road, take
it.”
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 9 of 58 PagelD #: 3071

LLC v. Crowe, No. 19-0475, 2019 U.S. Dist. Lexis 14634 (W.D. La. 8/12/19)(Turbine ID).
Once again the factual and procedural backgrounds of the case were extensively
recounted in the Court’s Rulings and Recommendations up until the time of the second
removal, which was when defendant David Crowe filed for personal bankruptcy under
Chapter 11 of the United States Code in the State of Arizona.2

After painstakingly sifting through the claims and allegations made by TPT in state
court, this Court found that the balance of factors “overwhelmingly” supported equitable
remand back to state court and recommended the same. (Turbine II, supra). This Court’s
Rulings and Recommendations were reviewed and affirmed by the District Court and the
case was remanded for a second time to the 16 JDC. Turbine Powered Tech., LLC v.
Crowe, No. 19-0475, 2019 U.S. Dist. Lexis 145950 (W.D. La. 8/26/19).

For conservation of time and resources, TPT hereby incorporates the factual and
procedural findings of this Court in Turbine I and Turbine II. The state court record is
the same as previously filed with the court up through the time of remand in August, 2019.
Accordingly, TPT will only supplement the record to fill in certain gaps regarding
references to software, computer code, source code, data, Intellectual Property (IP)
embedded in source code and events since the second remand.

B. THE LONG AND WINDING ROAD...3

The defendants have removed this case for the third time since 2017 now claiming

the Court has jurisdiction because the protection of “copyrights” has been made an issue

in this case. Defendants claim that because of certain discovery responses in July, 2020

 

* Since that time co-defendants, Arizona Turbine Technology, Inc. and Arizona Turbine Technology, LLC
have also filed for bankruptcy protection in Arizona. Civil Action No. 19-bk-15914-BMW .

> Songwriters John Lennon and Paul McCartney (1970), Copyright Lic. Sony/ATV Music Publishing, LLC.
3
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 10 of 58 PagelD #: 3072

and a recent ruling by the Bankruptcy Court in Arizona, that it has become “clear for the
first time” that “copyright issues” are involved in this case. Defendants claim they had no
notice of any potential issues involving computer code and software, which presumably
are copyrightable, until they received those discovery responses in July, 2020. From the
beginning of litigation between the parties, however, the facts show something completely
different.
1. In the beginning there was: TES v. TPT

While serving as the CEO of Tucson Embedded Systems, Inc. (TES), David Crowe
initiated suit against TPT in the United States District Court for the District of Arizona in
2014. Tucson Embedded Systems v. Turbine Powered Technology, LLC, No. CV-14-
01868-TUC-BGM, 2016 U.S. Dist. Lexis 44696 (Dist. Az. 3/31/16). TES filed the lawsuit
alleging breach of contract based on Turbine’s alleged failure to pay amounts owed for the
Industrial Digital Engine Controllers (IDECs) manufactured by TES. TPT filed a counter-
claim in that suit alleging that its trade secrets were a “compilation consisting of the
parameters and settings, including timing, temperatures, flow rates, horsepower settings,
pressures, warning protocols and shutdown protocols”, necessary to make a turbine
engine run on field gas drive a 1 mw generator in oil and gas industry applications.
(Emphasis added) Id. at p. 5.4 Part of that claim was that TES misappropriated
“proprietary data and attempted to then charge TPT for the use of its own data, and the
source code which TPT co-developed.” (Emphasis added). Jd. at p. 13. In that same
lawsuit David Crowe testified that “TES will gladly agree to never develop, market, or sell

products for industrial use of a T-53 engine... [and that] the information Turbine provided

 

4 Page references are to the slip opinion page numbers preceded by an asterisk in all LEXIS citations.

4
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 11 of 58 PagelD #: 3073

to TES has never been used for any other purpose except to be incorporated into the
software for the IDECs developed for Turbine’s T-53 engines.” (Emphasis added). Id. at
p. 17-18. That litigation made it clear, and the Court found, that Turbine had provided
confidential information for the T-53 to TES “for the purpose of [it] being used in the
software for the IDECs.” (Emphasis added). Jd. at p. 18.

During the course of the litigation, the parties battled furiously over the discovery
of the software and the “source code” that TPT contended contained its trade secrets.
Tucson Embedded Systems v. Turbine Powered Tech., LLC, No. CV-14-01868, 2015 U.S.
Dist. Lexis 192879 (Dist. Az. 11/24/15). The Court ultimately ruled in favor of TPT and
ordered that the source code be produced pursuant to a Protective Order. Id. at p. 11-12.

TES ultimately brought a Motion for Partial Summary Judgment on the issue of
the trade secrets. The Court found:

Based upon the evidence put forth by Turbine, it would appear that it has

invested significant time and resources to develop the T-53 for oil and gas

industry applications; however, Turbine has failed to provide enough detail

about the alleged trade secrets for TES or this Court to adequately discern

what might be legally protectable.

(In footnote 5), The Court acknowledges that Mr. Green (TPT’s expert) sets

forth Turbine’s purported trade secrets in a spreadsheet attached to his

Declaration; however, any potential secret is embedded in software

code and as such its identity is undecipherable.

2016 U.S. Dist. Lexis 44696 at p. 26-27 and fn 5. (Emphasis added). After the Court issued
its ruling on March 31, 2016, additional discovery ensued and TPT discovered that the
correct version of the source code may not have been afforded to its expert at the time of
the Motion for Partial Summary Judgment. In July, 2016 TPT filed a Motion to Compel
and for Sanctions alleging that TES (through Mr. Crowe) had failed to comply with the

previous Order of the Court requiring TES to produce certain variations, including the
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 12 of 58 PagelD #: 3074

final version, of the subject software source code and TPT asked the Court to reopen
discovery. The District Court heard oral argument on the motion in October, 2016. Before
issuing a ruling, however, TES and TPT settled their litigation.

That settlement agreement stated that “TES owns the hardware and software
platform for the IDEC” and that “TPT owns the intellectual property with regard to tuning
the IDEC developed for the specific purpose of controlling industrialized turbine engines
for use in the oil and gas industry”, which intellectual property “includes gas turbine
engine operating and protected parameters provided to TES that were necessary to run
the subject engines in industrial applications.” Turbine Powered Tech., LLC v. Crowe (In
Re: Crowe), No. 19-ap-00260-BMW, 2020 Bankr. LEXIS 2084 at p. 5-6.

Because of the settlement, the Order on the Motion for Partial Summary Judgment
was not made final.5 The entire litigation was dismissed “without prejudice” on December
21, 2016. (Exhibit P-1).

2. Docket No. 130379

TPT filed its Original Petition in the 16 JDC, Parish of St. Mary, State of Louisiana,
No. 130379 on November 7, 2016. (Rec. Doc. 1-4 pp. 27-88). Paragraphs 27-34 of the
Original Petition discuss in detail that defendant, ATS, had agreed to supply TPT with
digital controls for turbine engines, known as FADEC or IDEC and that ATS did provide
digital engine controls to TPT either directly or through TES all governed under a Vendor
Agreement which was attached to the Petition.

Paragraph 41 of the Petition states:

The Vendor Agreement expressly provides: “With respect to all

 

> Pursuant to FRCP 54(b): “Otherwise, any order or decision, however designated, that adjudicates fewer
than all the claims or the rights and liabilities of fewer than all the parties does not end the action as to any
of the claims or parties and may be revised at any time before the entry of the judgment adjudicating all the
claims...”
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 13 of 58 PagelD #: 3075

changes or modifications paid for and/or funded by TPT under

this Agreement, TPT shall own_all “Intellectual Property”.

[Emphasis original]. FN. TPT did pay for and fund modifications to the

engine controllers during the terms of the Vendor Agreement. The Vendor

Agreement expressly provided that ATS was not responsible for

modifications to the digital engine controller. Under these express terms,

TPT was the sole owner of all integration information that it had

developed which allowed the digital engine controller to actually run a

turbine engine in a frac application.
(Emphasis added). In the footnote to that paragraph, the Vendor Agreement was quoted
in pertinent part:

With respect to all changes or modifications paid for and/or funded by TPT

under this Agreement, TPT shall own all “intellectual property” which shall

be defined as: All confidential or proprietary information, inventions, ideas,

trade secrets, data, materials, know-how, patents, design patents, patent

and design applications, registered designs, copyrights, schematics,

engineering drawings and all similar rights.”
(Rec. Doc. 1-4 at p. 34); Footnote 6 to TPT’s Petition quoting Article XII of the Vendor
Agreement. (Emphasis added). Paragraphs 43-44 of the Petition allege that none of the
defendants had any rights to the intellectual property arising from the “modifications”
performed pursuant to the Vendor Agreement and that TPT was the sole owner of the
intellectual property created by the “modifications” to the engine controllers. Paragraphs
57-58 of the Petition allege that David Crowe, as manager of Arizona Turbine Technology,
unlawfully misappropriated TPT’s intellectual property “to wit: digital engine control
modifications developed pursuant to and during the term of the Vendor Agreement” and
that defendants, AZT, Crowe and Braccio claimed that they owned the technology
represented by those “modifications”. Paragraph 62 of the Original Petition sums up the
claim for intellectual property derived from modifications to the engine controls in

pertinent part:

Petitioner avers that a present, actual, justifiable, and substantial
controversy exists of sufficient immediacy between the parties as to (1)

7
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 14 of 58 PagelD #: 3076

whether AZT through Crowe and/or Braccio and/or Foley illegally
appropriated the intellectual property derived from modifications to
engine control software sold by TES and ATS to TPT under the Vendor
Agreement for turbine powered hydraulic fracturing equipment.”

(Rec. Doc. 1-4 at p. 38; emphasis added).

In Paragraph 108 of the Petition, TPT stated that its trade secrets consisted of
“design, manufacture, and controls for TPT’s turbine powered hydraulic fracturing
pumping equipment (the “frac equipment”). Specifically, such trade secrets include but
are not limited to formulas, patterns, compilations, programs, methods, techniques
and processes invented and developed by TPT to control turbine engines used in the
hydraulic fracturing business for stimulation in oil and gas wells.” (Rec. Doc. 1-4 at p. 46;
emphasis added).

Count XIII of the Original Petition requested Injunctive Relief stating in pertinent
part:

... (TPT) requests that this Court issue a Temporary Restraining Order, and

after notice and hearing a Preliminary Injunction, to enjoin and restrain

each of the Defendants and their agents, servants, employees, attorneys and

all persons in active concert and in participation with them, for a period of

ten (10) days from the date hereof from:

(b) The use or conveyance of any and all licenses related to software

and/or hardware for industrial turbine engine controls for T-55 and TF-40

engines, particularly for use in hydraulic fracturing equipment.

(c) Copying, selling, alienating, transferring, and/or providing goods or

services for digital engine controls for turbine-powered hydraulic fracturing

equipment ...

G) Sales, transfers, and/or use of hydraulic fracturing equipment and

related computer programs related to or derived from TF-40 or

TF-55 digital control systems...

(m) Use, sale, transfer and/or disclosure of any information, goods,

and/or services which contain or are based on the TF-40 and/or T-55
turbine engine digital controls...
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 15 of 58 PagelD #: 3077

(Rec. Doc. 1-4 at pp. 58-60; emphasis added).

On that same date TPT filed an Application for Temporary Restraining Order & for
Preliminary Injunction in the 16t JDC. (Rec. Doc. 1-4 at pp. 89-107). That pleading
references TPT’s Original Verified Petition and the Vendor Agreement. Paragraph 3 of
that Application specifically alleges that ATS sold and TPT purchased “digital engine
controls” for which “TPT shall own all Intellectual Property”. In a footnote to that
paragraph, Section XII of the Vendor Agreement is once again reproduced defining
intellectual property as “all confidential or proprietary information, inventions, ideas,
trade secrets, data, materials, know-how, patents, design patents, patent and design
applications, register designs, copyrights, schematics, engineering drawings and all
similar rights. (Rec. Doc. 1-4 at p. 90; emphasis added).

Paragraph 7 of the Application pertains to ATS and Braccio and states:

TPT and defendant Advanced Turbine Services (“ATS” which is owned and

managed by Ken Braccio) executed a Vendor Agreement on October 4, 2011.

ATS agreed to sell, and TPT agreed to buy TF-40 and T-55 engines and

hardware for digital engine controls. The agreement expressly provided

TPT owned all of the resultant intellectual property. This included the

engine controls data which TPT developed from extensive research and

development, testing, hiring software engineering consultants and

many other expenses, on those terms, ATS and TPT commenced doing

business. The remainder of the Application is replete with references to the

digital engine controllers and the data therein.

At the end of the Application the prayer contains the components of the requested
Temporary Restraining Order including in pertinent part:

(b) The use or conveyance of any and all licenses related to software

and/or hardware for industrial turbine engine controls for T-55 and TF-40

engines, particularly for use in hydraulic fracturing equipment...

(c) Copying, selling, alienating, transferring, and/or providing goods or

services for digital engine controls for turbine powered hydraulic fracturing
equipment...
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 16 of 58 PagelD #: 3078

(d) Representing that any of the Defendants owns digital control
systems and/or packages for turbine powered hydraulic fracturing
equipment...

(g) Using any turbine engine digital control systems for TF-40 or T-55
engines which arose from or relate to consulting services, contract(s) or
employment between any of the Defendants and Turbine Powered
Technology, LLC and/or Green Field Energy Services, Inc...

(h) Sales, transfers and/or use of hydraulic fracturing equipment and
related computer programs related to or derived from TF-40 or T-55
digital control systems...

(i) Entering into or performing any services pursuant to any and all
contracts to provide goods and/or services related to T-55 and/or TF-40
engine controls for hydraulic fracturing...

(k) Use, sale, transfer and/or disclosure of any information, goods and/or
services which contain or are based on the TF-40 and/or T-55 turbine
engine digital controls, however denominated...

(n) Contacting or hiring any of Green Field Energy Services, Inc.’s past
technical, sales, or support personnel who might have knowledge of
plaintiff's trade secrets regarding plaintiffs turbine engine controls data
or the identities of plaintiffs present or former customers...

(p) Transferring any and all rights to intellectual property related to turbine
engine powered hydraulic fracturing equipment and controls.

(Rec. Doc. 1-4 pp. 103-105; emphasis added). Attached as Exhibit B to that Application
is a Turbine Driven Equipment License Agreement between Green Field Energy Services,
Inc. and TPT whereby TPT licensed its technology to Green Field. Under the
DEFINITIONS section of that Agreement, the term “Copyrights” (emphasis original) is
defined as one of the considerations under the license. (Rec. Doc. 1-4 p. 113). Under
Section II of the Agreement it states that Green Field is granted a license which is:

“A perpetual, irrevocable, royalty-free, fully transferrable and designable,

worldwide exclusive, license under Licensor’s Patents, Copyrights and

Trade Secrets relating to the Frac Stack Pack ™ technology to make, use,

sell, offer to sell, transfer, lease, pledge, commercialize or may any
agreement or engage in Service Activities with respect to or otherwise deal

10
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 17 of 58 PagelD #: 3079

with Licensed Products or other products in the Well Service Business...

The right to acquire from third party vendors... any components that

embody the Frac Stack Pack ™ technology and Licensor agrees it shall

provide consent to any such vendors to supply such components directly to

Licensee.

As Exhibit D to the Application, TPT provided the mutual Non-Disclosure
Agreement between TES and Green Field. That Agreement covers a broad range of trade
secrets, “technical information”, “computer programs”, “source code” and “object code”,
as well as other intellectual property rights and other proprietary information. (Rec. Doc.
1-4 pp. 125-128). Specifically that Agreement discusses all information disclosed in
“written, graphic, photographic, recorded or in any other form” by one party to the other
including protecting information that might be used in patents and/or might be subject
to trademark or copyright protection. Jd. at p. 126.

The TRO was granted on November 14, 2016. (Rec. Doc. 1-4 pp. 108-112). It
incorporated all of the terms and provisions set forth above, referenced the contracts
attached to it and set a hearing on a preliminary injunction on January 3, 2017. Service
of the TRO was made on Braccio on December 13, 2016. (Rec. Doc. 1-4 pp. 133-135).
Service on ATS was made on December 29, 2016. (Rec. Doc. 1-4 pp. 158-164).

3. Preliminary Injunction

A hearing on TPT’s Motion for Preliminary Injunction was held on January 3, 2017.
After taking evidence and hearing testimony, the Court granted the Preliminary
Injunction effective at 8:30 a.m. on January 5, 2017. (Rec. Doc. 1-4 pp. 173-176). The
Order referenced TPT’s Verified Petition and the attachments to the same, along with the

evidence entered into the record at the hearing. In pertinent part, the Order stated:

ORDERED that defendants... Kenneth Braccio, Advanced Turbine

1]
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 18 of 58 PagelD #: 3080

Services...and each of them and their agents, servants, employees, attorneys
and all persons in active concert and in participation with them be enjoined
and restrained from the date hereof from:

(b) The use or conveyance of any and all licenses related to software
and/or hardware for industrial turbine engine controls for T-55 and TF-40
engines...

(c) Copying, selling, alienating, transferring, and/or providing goods or
services for digital engine controls for turbine-powered hydraulic
fracturing equipment...

(h) Sales, transfers and/or use of hydraulic fracturing equipment and
related computer programs related to or derived from TF-40 or T-55
digital control systems...

(k) Use, sale, transfer and/or disclosure of any information, goods and/or
services which contain or are based on the TF-40 and/or T-55 turbine
engine digital controls, however denominated, ...

(n) Contacting or hiring any of Green Field Energy Services, Inc.’s past
technical, sales, or support personnel who might have knowledge of
plaintiffs trade secrets regarding plaintiffs turbine engine controls
data...

(p) Transferring any and all rights to intellectual property related to turbine
engine powered hydraulic fracturing equipment and controls...

4. Same Song, Different Chorus®
While the Preliminary Injunction was in place the original defendants to plaintiff's
Complaint filed a collateral attack in this Court on March 13, 2017 which was designated
as Docket No. 17-0386. ATS and Braccio were among those defendants.
Paragraphs 15, 16, 18 and 21 of the Complaint filed by ATS and Braccio set forth
the history of David Crowe working for TES and that 25 IDECs or “control units” were
purchased through ATS from TES. Those paragraphs also show that Mr. Crowe left TES

to found Arizona Turbine Technology which became a competitor to TPT. Paragraph 22

 

° Copyright Urban Dictionary 2020.
12
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 19 of 58 PagelD #: 3081

of that Complaint details that TES was awarded a patent for a multi-compatible digital
engine controller “which entails the control of multiple variants of gas turbine engines
without requiring a change in software and configuration data.” (Emphasis
added). That is the digital controller which was purchased by TPT and used on TPT’s
equipment. Paragraph 42 of the Complaint claims that AZT’s technology, a digital
controller, is “limited to one engine and that engine’s parameters which is hard-coded
into its DEC software.” (Emphasis added). Nowhere in the Complaint does it say what
particular engine that is. In specifying the difference between AZT’s controller and the
controller used by TES, it is clear that the defendants made sure to delineate that the
“software” in each digital engine controller was set apart. The defendants clearly knew
that the digital engine controllers for turbine engines ran on software.

In response to that Complaint, TPT filed an Answer denying all claims and
asserting all allegations in their Petition filed in No. 130379. Attached to the Answer were
copies of the Original Petition and attachments, the Application for Temporary
Restraining Order and Preliminary Injunction and attachments, and the Order granting
the Preliminary Injunction. Those documents contained all of the substantive paragraphs
quoted in the above sections pertaining to “software” and “computer programs” for digital
engine controls. Not only had TPT made affirmative allegations regarding software and
computer programs in its initial filings in state court, it also incorporated the same as
defenses to the Complaint filed by ATS and Braccio in 17-0386.

5. Amended Petition for Damages

TPT filed its Amended Petition for Damages on May 23, 2017 essentially to correct

the name for defendant Donald I. Foley. This Petition reproduced and realleged all

substantive paragraphs from the Original Petition including all paragraphs pertaining to

13
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 20 of 58 PagelD #: 3082

“software”, “computer programs”, “data”, and the footnote 6 discussing that intellectual
property could be contained in “copyrights”. The Vendor Agreement was also attached to
this Amended Petition.
6. Motion to Dissolve Preliminary Injunction

On May 26, 2017 the defendants filed a Motion to Dissolve Preliminary Injunction
in No. 130379. (Rec. Doc. 1-5 p. 7-8). On page 8 of the defendants’ Memo in Support, they
reference the TES v. TPT litigation, No. 14-01868, and discussed that the court
determined that TPT’s trade secrets may have been in software for the digital engine
controller but that TPT had failed to provide enough detail to discern what might have
been legally protectable. (Rec. Doc. 1-5, p. 17). By referencing that case, counsel was also
referencing everything therein, including Mr. Crowe admitting that TPT’s information for
timing, temperatures, flow rates, horsepower settings and pressures were incorporated
into the software for the “IDECs for TPT products.” 2016 U.S. Dist. LEXIS 44696.

That motion was heard in the 16th JDC on June 15, 2017. During that hearing Mr.
Crowe was presented for testimony. With regard to enjoined activities, he testified in
pertinent part:

Q: Ok. You understand that this is the, this document lays out the scope of the
injunction against you and your co-defendants?

A: I do understand that.

Q: Ok. So let’s go to sub “B” here. It says, the use or conveyance of any and all
licenses related to software and/or hardware for industrial turbine engine controls
for T-55 and TF-40 engines particularly for the use of hydraulic fracture and
equipment. Do you see that?

A: I do see that.

Q: Do you understand that?

A: I understand what it’s trying to say.

14
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 21 of 58 PagelD #: 3083

(Rec. Doc. 1-6, p. 148-149). After confirming his “understanding” about the “software
and/or hardware for industrial turbine engine controls”, Mr. Crowe was then asked about
another company that was not included under the injunction called Vericor. Id. at p. 149.
He explained that Vericor manufactures the engines including a “newer variant of the TF-
40 for frac equipment. Id. The following ensued:

Q: So this is for turbine hydraulic fracturing?

A: Turbine hydraulic fracturing.

Q: Would this include software and/or hardware for industrial turbine engine
controls?

A: Yes, it would.
(Rec. Doc. 1-6 p. 150). Mr. Crowe was not asked and did not explain whether or not
Vericor manufactured multi-fuel controls for turbine engines. Later Mr. Crowe was
asked:

Q: For instance, let me ask you this. Could you work for Vericor in your field
without violating this (injunction)?

A: No.

BY THE COURT:

Q: Well, why not? Why? What prohibits you from doing business with Vericor?

BY THE WITNESS:

A: The use or conveyance of any license or related software...
(Rec. Doc. 1-6 pp. 153-154).

Later in the hearing Mr. Crowe was asked about his work after leaving TES. He
stated:

I have a, I do havea broad buy-out that says I will not use any TES developed
hardware or software, which I have complied with.

15
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 22 of 58 PagelD #: 3084

(Rec. Doc. 1-6 p. 160 L. 14-16). Under cross-examination Mr. Crowe stated in pertinent
part:
Q: Do you think that you are allowed, after having participated in TPT’s hydraulic
fracturing turbine driven frac project, to utilize any software controls for T-55 or
TF-40 engines in the hydraulic fracturing oil and gas industry? (objection
omitted).
BY THE WITNESS:
A: Let me restate your question. That I am allowed to use any - -
Q: No, I'll simply it for you if you'd like.
A: Ok.
Q: Utilizing technology for software controls for gas turbine powered hydraulic
fracturing equipment. Does this order prevent you from engaging in that business?
What is your understanding?
A: My understanding is it does not.
Q: Why not?

A: It gets to the heart of the matter that I cannot use his trade secrets, but I do not
use his trade secrets. I use my trade secrets.

Q: That’s not what I asked you Mr. Crowe. I said, does this order allow you to
lawfully engage in upgrading software controls for turbine powered hydraulic
fracturing equipment?
A: That order I believe is - - your contention is it does not.
Q: I am not asking myself questions. I am asking you per your reading of this
order, are you lawfully allowed to engage in installing software controls for turbine
powered hydraulic fracturing equipment in the oil and gas industry? (Objection
omitted).
BY THE WITNESS:
A: My understanding is that it says I cannot.

(Rec. Doc. 1-6 pp. 165-167). Still later in his testimony Mr. Crowe made the connection

to ATS:

16
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 23 of 58 PagelD #: 3085

Q: Alright. And you maintain that TPT was not a customer of Tucson Embedded
Systems?

A: Not for hydraulic fracturing I don’t believe.
Q: For equipment and services related to hydraulic fracturing for software,
controls development and consulting work relating to hydraulic fracturing is the
question.
A: We sold hydraulic fracturing controls to ATS.
Q: Ok.
A: Let me rephrase. We sold turbine engine controls to ATS.
(Rec. Doc. 1-6 p. 186). Mr. Crowe then also made the connection to the use of turbine
engines for power generation:
Q: Ok, so it was for turbine powered, industrial turbine powered equipment
controls, either hardware or software, that’s what these payments were for by TPT
to Tucson Embedded Systems?
A: Most of these look like they are for a generator.
Yeah. That’s industrial turbine powered equipment.

I think you said hydraulic fracturing.

No I didn’t. I specifically differentiated it.

Pr O Fr ©

Ok. So this is mostly for turbine powered generation.
(Rec. Doc. 1-6 p. 188).

Later in the hearing Mr. McIntyre was called to the stand. Under questioning by
defense counsel Mr. McIntyre testified that the IP pertained to “controlling” a turbine
engine:

Q: And what is that IP? Because we've discussed today that there were patents,

there were trademarks, there were copyrights, there were trade secrets. We

need to get specific. What are you asserting against my client that is your

intellectual property that he’s in violation of? (Objection omitted).

Q: Right. So where in the Petition is there an assertion of patent infringement?

17
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 24 of 58 PagelD #: 3086

There isn’t one, is there?

A: No, no.

Q: Your Petition against my client does not assert patent infringement, does it?

A: The IP was developed under contract and we owned all the IP. The fact that
patents were applied for by Mr. Crowe while he was employed by TES became

apparent after they filed litigation against TPT. This was discovered while engaged
in the action in Arizona.

KEE

Q: So if it’s not a patent that he has misappropriated, what is the intellectual
property that my client has misappropriated that forms the basis of your lawsuit?

A: I just said, controlling a turbine engine for hydraulic fracturing and power
generation.

(Rec. Doc. 1-6, p. 214-215). After further questioning the court intervened admonishing
counsel for defendants that he was getting into issues that go to trial on the merits.
Counsel responded as follows:
BY MR. MEADE: Ok, so your Honor - -
BY THE COURT: Let’s move on.
BY MR. MEADE: - - Taking judicial notice or actually it’s not even judicial notice,
the claim against my client does not assert a patent. It does not assert even a
trademark, which he is willing to acknowledge. It doesn’t assert a copyright.
It’s just a vague claim of secrets, which he’s saying is
BY THE COURT: Ok. That’s your argument. I’ve got it. Move on.
(Rec. Doc. 1-6 p. 217). Counsel further stated that “copyright” was another category of
intellectual property which TPT did not sue under. (Rec. Doc. 1-6 p. 218 L. 6-7).
Nevertheless, after additional objections and colloquy, Mr. McIntyre further answered:
Yes, I would say trade secrets are related to information derived from your
own experience, from your work product from work that was under contract
that you were obligated to protect through NDAs, confidentiality

agreements. In particular, our case was the controlling of a hydraulic
fracturing unit using the turbine engine with a digital engine controller.

18
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 25 of 58 PagelD #: 3087

Because up until we created that product in Franklin at the Port of West St.
Mary it had never been done before.

(Rec. Doc. 1-6 p. 222). Additional questioning revealed the following:
Q: Is it your contention that everything the defendants — well, let’s just take David
Crowe for example, that everything he does after having worked at TES, you have

a right in?

A: Everything that he does relating to hydraulic fracturing in industrial turbine
applications using software and the IP embedded in, yes, we claim that.

Q: Ok, well I appreciate that because that’s a significant limitation as I can tell is

that you’re talking when it involves a particular software. I believe you just made

a reference to software.

A: Software is just one example.

Q: Ok.

A: It’s all the embedded technology in the software. The source code and the

hardware design that we paid for, that we own that is used for hydraulic fracturing

using turbine engines.
(Rec. Doc. 1-6 p. 225)

The Court took the issue under advisement. However, before the Court could rule,
defendants removed this case for the first time. Even though defense counsel had stated
repeatedly during the hearing on the Motion to Dissolve Preliminary Injunction that this
was “not a patent case”, along with it not being a “copyright” or “trademark” case, counsel
nevertheless removed the matter to this Court on alleged grounds of diversity jurisdiction
and Patent issues under 28 USC § 1454. That section of Title 28 also pertains to

copyrights.

7. “But I will wear my heart upon my sleeve for...
Iam not what I am.”7

 

7 Othello, Act I, Scene I, William Shakespeare 1604. This quote is from the villain Iago essentially saying
that he will act whichever way he needs to suit his purposes. Though Shakespeare’s works are now in the
public domain, due credit has been given to avoid even a hint of any copyright equivalency issue.

19
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 26 of 58 PagelD #: 3088

Defendants removed this case from the 16th JDC on June 22, 2017 to the Western
District of Louisiana designated as Civil Action No. 17-0801. TPT moved to remand on
July 19, 2017. The defendants” Memo in Opposition to plaintiffs Motion to Remand was
filed on August 29, 2017. In that Memorandum the defendants once again cited to the
case of TES v. TPT and how it pertained to TPT’s alleged trade secrets.

On pp. 3-4 and 10-11 of the Memo defendants cite to Mr. McIntyre’s testimony at
the June 15, 2017 hearing on the Motion to Dissolve. Defendants were attempting to claim
that patents were involved in the case, therefore only included the sections of Mr.
MclIntyre’s testimony they felt pertinent to that issue. At that time defendants only raised
the issue of Patents, even though the issue of software and computer programs and
embedded data was already known to them.

This Court issued its Report and Recommendation on February 14, 2018
recommending that the case be remanded to the 16 JDC. Turbine I. This Court
specifically rejected the argument by the defendants that this case involved patents. The
Court presciently stated:

When questioned as to the identity of the intellectual property that

Defendants allegedly misappropriated if it was not a patent, McIntyre

responded, “controlling the turbine engine for hydraulic fracturing power

generation...it’s all the embedded technology in the software. The source

code and the hardware designed, that we paid for, that we owned that is

used for hydraulic fracturing using turbine engines.”

Turbine I at p. 24.

This Court’s recommendations were adopted and the case was remanded to the

16th JDC on February 23, 2018. In the end this Court found that TPT’s allegations instead

of being “not what I am” (not what they appear to be) were in fact truly “what they were”;

allegations under state law that did not pertain to patents even though the defendants in

20
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 27 of 58 PagelD #: 3089

their best impersonation of Shakespeare’s villain, tried to make them something else.

8. The wheels on the bus go round and round...§

Once the case was remanded to state court, TPT filed its Second Amended and
Supplemental Petition on February 28, 2018. (Rec. Doc. 1-5 pp. 199-245). This petition
reproduced all substantive paragraphs from the original and First Supplemental and
Amending Petitions. It included paragraphs 27-34, 41 and its footnote, 43-44 and 55.
Paragraph 57 was amended to include the term “software upgrades” to digital engine
controls. (Rec. Doc. 1-5 p. 212). This was an additional reference to software over and
above those previously contained in the Original and First Supplemental and Amending
Petitions. Paragraphs 163 and 164 realleged all allegations of the Original Petition, the
Application for TRO and Preliminary Injunction.

Defendants then filed a Writ seeking review of the trial court denying the Motion
to Dissolve. Apparently not realizing the case had been removed, Judge Aucoin in the 16
JDC issued Reasons and a Judgment on July 17, 2017. In order to correct the record,
Judge Aucoin signed the Judgment on April 2, 2018 reaffirming its previous Judgment
denying the Motion to Dissolve. (Rec. Doc. 1-5 pp. 345-350).

In the meantime the defendants had filed a Motion for Stay Pending Appeal on
March 6, 2018. In the Memo in Support of that motion, the defendants argued that
patents were involved specifically noting and quoting Mr. McIntyre’s testimony that:

... “All the embedded technology in the software. The source code and

hardware designed that we paid for, that we own that is used for hydraulic
fracturing using turbine engines.”

 

21
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 28 of 58 PagelD #: 3090

(Rec. Doc. 1-5 p. 264). This quote was taken directly from the testimony of Mr. McIntyre
on June 15, 2017 and reproduces the same quote used by this Court in Turbine I. The
Motion to Stay Pending Appeal was denied.

TPT then attempted to conduct discovery and also move for contempt against the
defendants contending they were continuing to do business in violation of the court’s
Preliminary Injunction. The state judge conducted a hearing and on April 9, 2018 granted
the Motion for Contempt, reserving damages for a future hearing. The defendants failed
to respond to discovery requests. Motions were then filed by TPT requesting that answers
be compelled and for contempt for failure to comply with the state court’s orders.

Undaunted, the defendants propounded their First Request for Admissions,
Interrogatories and Requests for Production in No. 130379 on February 3, 2019. Attached
as Exhibit P-2. Of note, defendants’ first 15 Requests for Admissions pertain specifically
to the claim by TPT that its trade secrets were contained in the software of the IDEC
manufactured by TES. Specifically, Request for Admission No. 3 states:

REQUEST FOR ADMISSION NO. 2:

Admit that in the foregoing counter-claim for misappropriation of trade
secrets, TPT alleged that TES “improperly and without authorization from Turbine

Power incorporated into the IDEC software the foregoing trade secrets to develop

the operating parameters of the TES engine control system.”

Requests for Admission Nos. 4, 5 and 6 talk specifically about the computer source code.
Requests for Admission No. 10 stated:
REQUEST FOR ADMISSION NO. 10:

Admit that in the aforementioned case No. 14-cv-1868 in the District of
Arizona TPT stated as follows:

22
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 29 of 58 PagelD #: 3091

Without the trade secret information they learned from TPT,

TES and Crowe would not be in the turbine generator business

at all and would not be able to manufacture for sale turbine

generators running on field gas for industrial use in oil and

gas applications.
Requests for Admission No. 14 and 15 both pertain to “tuning intellectual property” which
was the specific TPT trade secrets necessary to tune the IDEC to control the industrialized
turbine engines. Finally, Request for Admission No. 22 states:

REQUEST FOR ADMISSION NO. 22:

Admit that the “tuning intellectual property”, as disclosed in the TES-TPT

settlement agreement are the same trade secrets that you claim that

Defendants in this case (No. 130379)have misappropriated and/or

infringed.

In response to Request for Admissions No. 1-15, TPT made general objections but
ultimately admitted that each Request for Admission pertained to a document and that
each document was “the best evidence of their contents”, essentially admitting that each
of the statements made in Request for Admissions 1-15 were true. In response to Request
for Admission No. 22, TPT stated in pertinent part:

While the defendants did indeed misappropriate TPT’s tuning intellectual

property which was developed through millions of dollars and years of TPT

and its licensee, Green Field Energy Services, Inc. and subcontractors’ work,

the trade secrets which the Defendants misappropriated are not entirely

“the same trade secrets” but only comprise a portion thereof. The trade

secrets also consisted of proprietary vendor lists, bills of materials,

customer information, testing data, multi-fuel testing data, programming

data, and many other types of proprietary information.

TPT’s Response to Requests for Admission attached as Exhibit P-3. TPT therefore
admitted on February 18, 2019 that it had trade secrets contained in the “tuning

intellectual property” contained in the software that controlled the TES IDEC and that it

was, in part, the same trade secrets as were being alleged in the case filed in St. Mary

23
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 30 of 58 PagelD #: 3092

Parish.

Because of ongoing discovery disputes, a Motion for Contempt and Sanctions was
filed on March 28, 2019 by TPT against all defendants. A hearing was scheduled to be
conducted on May 1, 2019. While these motions were under consideration, the
defendants filed their Second Notice of Removal on April 14, 2019.

9. How do I love thee? Let me count the ways.?

Once again exhibiting their unrequited passion for federal court, the defendants
removed this case for the second time based upon federal question jurisdiction under the
bankruptcy code. By this time David Crowe had taken personal bankruptcy in Arizona.
Removal was proper based upon that federal filing. TPT moved for remand on May 15,
2019. This was after the defendants had moved for reassignment of the case between
District Judges and filed a Motion to Transfer Venue to the Bankruptcy Court in the
District Court in Arizona.

After reviewing all the pertinent pleadings and evidence, this Court recommended
remand on August 12, 2019. Turbine II. The Court noted that the case had been pending
in state court for a number of years and that removal at this stage would “significantly
prejudice TPT.” Jd. at p. 33. The Court stated as a harbinger of things to come:

Removal would also ignore TPT’s efforts in the Louisiana state court in

moving this case to trial and result in much wasted time and effort.

Principles of comity and judicial economy, as well as the interests in having

a prompt and just resolution of these issues are best served by a Louisiana

state court determination of the parties’ rights and liabilities.

Turbine IT at p. 33. Little did the Court know at that time that the defendants would try

a third removal just three months before the scheduled trial date in state court.

 

° Sonnet 43, Elizabeth Barrett Browning, 1806-1861.
24
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 31 of 58 PagelD #: 3093

This Court’s recommendation was reviewed and affirmed and the case was

remanded on August 26, 2019.

10. “They cannot take away our self-respect if we do not
give it to them”,.1°

On September 5, 2019 the Louisiana First Circuit Court of Appeal issued a decision
reversing the trial court in denying the Motion to Dissolve Preliminary Injunction.
Turbine Powered Tech, LLC v. Crowe, No. 2018-0881 (La. App. 15t Cir. 9/5/19), 2019 La.
App. Lexis 1522. The appellate court while admitting that the granting of the Preliminary
Injunction invoked issues of fact, proceeded to completely disregard the trial court’s
factual findings, took the trial court’s remarks in the middle of a hearing out of context,
inexplicably gave no weight to the trial court’s credibility determinations and, just
substituted its decision for that of the trial court without even discussing the appropriate
standard of review which mandated that the appellate court find that the trial court
“abused its great discretion.”

Regardless of the appellate court’s ministrations, that court made no findings on
the merits of the case. The issue of whether or not “notice” of TPT’s claims was not before
that appellate court and it rendered no opinion on that issue. TPT has soldiered on still
seeking remedies for a permanent injunction and damages.

11. Reprisal! “The wheels on the bus go round and round...” !2

 

'° Attributed to Mahatma Gandhi.

'' See, Freeman v. Treen, 442 So. 2d 757, 761 (La. App. 1* Cir. 1983). The court also failed to distinguish
the time for appeal under La. Code of Civ. P. Art. 3612 which mandated a 15 day deadline. Defendants did
not meet that deadline. Essentially, the appellate panel allowed the defendants unlimited time to take an
appeal from the granting of a preliminary injunction and thus stands alone as the sole tribunal in the history
of Louisiana jurisprudence to do so.

2 On the Bus, Copyright Verna Hills 1939
25
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 32 of 58 PagelD #: 3094

After remand TPT filed a Motion for Hearing on a Scheduling Order and To Set a
Trial Date. The Court denied TPT’s motion for a hearing and unilaterally selected a trial
date of March 2, 2020. (Rec. Doc. 1-9 p. 204). Notice that the case was fixed for trial on
March 2, 2020 was issued on December 3, 2019 along with a Jury Order and the Court’s
standing Pretrial Order. (Rec. Doc. 1-9 pp. 197-208).

On December 10, 2019 TPT filed a Motion for Defer all Pending Motions and
Exceptions to the trial date and to close discovery. In the meantime the defendants filed
a Motion to Traverse the Trial Date.

A hearing was held on January 15, 2020 with the Court vacating the trial date and
holding a status conference. At that conference it was agreed that trial would be
rescheduled for November 9, 2020. The trial court entered an Order for trial by jury on
June 8, 2020, confirming the November 9, 2020 date. (Exhibit P-4).

While the Defendants were continuing to spin their wheels filing motions, they
managed to file additional discovery requests on January 6, 2020. (Rec. Doc. 1-14 pp. 35-
46). In particular, Request for Production Nos. 11, 12, and 14 pertain to “source code”,
“object code” and “software”:

REQUEST FOR PRODUCTION NO. 11:

Please produce all documents reflecting the digital engine control source
code TPT claims as protected, proprietary and confidential technology.
REQUEST FOR PRODUCTION NO. 12:

Please produce all documents reflecting the digital engine control object
code TPT claims as protected, proprietary and confidential technology.
REQUEST FOR PRODUCTION NO. 14:

Please produce all documents reflecting the digital engine control software

26
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 33 of 58 PagelD #: 3095

upgrades TPT claims as protected, proprietary and confidential technology.
These discovery requests clearly show that the defendants had notice of TPT’s claims.

In an effort to speed up the delivery of documents to be produced in discovery,
then counsel for TPT, Lauren Williams, forwarded an email to counsel for defendants with
a dropbox link containing all of the documents that had been produced to TPT to date
from third party subpoenas. (Exhibit P-5). One of the companies who produced
documents pursuant to subpoena was TES. That production included a number of pages
reflecting the “source code” at issue. (Exhibit P-6 under Seal, Bates Nos. TPT-
Crowe 0006868-0006991 filed under separate motion). The Court will see from
the Exhibit under seal that the source code is broken down in bundles. Specifically on the
first page of each bundle appears the following language: “(c) Copyright 2011 by Tucson
Embedded Systems, All Rights Reserved”. (Exhibit P-6 under Seal at p. TPT-Crowe
0006868, 0006900, 0006932, 0006939, 0006963 and 0006966). There can
be no doubt that TES had secured its software/source code under copyright protection.

12.“And now for something completely different.”'3

While the state court wheels spinning towards an eventual trial date, the David
Crowe bankruptcy litigation was also taking place in Arizona. Case No. 19-bk-04406-
BMW, Chapter 11 Proceeding; Adversary Case No. 19-ap-00260-BMW. On November 13,
2019 Crowe filed a Motion for Partial Summary Judgment seeking dismissal of TPT’s
adversary claim for damages due to misappropriated trade secrets on the grounds that
the trade secrets had not been specifically described under precedent set forth by the

United States Ninth Circuit Court of Appeals. TPT opposed the motion and filed its

 

'? Catchphrase taken from Monty Python’s Flying Circus, copyright British Broadcasting Company 1969-
1974.

27
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 34 of 58 PagelD #: 3096

opposition on December 20, 2019. Crowe filed his reply pleadings on January 10, 2020.
In Re: Crowe, supra. Oral arguments were held on June 23, 2020. The bankruptcy court
then took the matter under advisement. Jd.

On July 31, 2020 the bankruptcy court issued its Opinion denying the Motion for
Partial Summary Judgment. Jd. In its opinion the court recounted a number of different
matters spawned by the litigation between Crowe and TPT including the TES v. TPT
litigation filed in 2014 in Arizona. The court took notice of the fact that TES and TPT
ultimately settled their differences with TES acknowledging that TPT has trade secrets
that are “incorporated into certain modules of the IDEC controls source code, developed
in connection with the adaption of the IDEC for turbine engines to power hydraulic
fracturing and pumping equipment applications”. In Re: Crowe at p. 6-7 (quoting the
TES/TPT Settlement Agreement of October, 2016). The Court also cited testimony from
depositions taken in the TES v. TPT case in 2016 as well as court testimony from Mr.
McIntyre in 2017.

The Court in part relied on the deposition testimony of a TES employee, Elden
Crom, taken in 2016, which specifically noted that TPT had provided interface
information or “interface chunks” which were embedded in the IDEC control source code.
Id. at p. 21 and 28. All of the information used by the bankruptcy court was taken from
litigation, deposition transcripts and hearing testimony all existing before Crowe filed his
Motion for Partial Summary Judgment on November 13, 2019. The docket of the
bankruptcy court makes it clear that Kenneth Braccio is a creditor in the Chapter 11
proceeding which is a companion to the adversary case. The court docket also makes it

clear that notices of all filings are given in both cases.

28
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 35 of 58 PagelD #: 3097

13.“Stop in the name of love”.14

Still yearning for federal court, the defendants removed this matter for the third
time on August 4, 2020 pursuant to 28 USC § 1331, 1338, 1441, 1446 and 1454. The
defendants claim that they have finally, after years of litigation, received discovery
responses which “revealed that TPT’s claims are preempted by federal copyright law.”
The defendants claim that these discovery responses made on July 14, July 15 and August
1, 2020 finally “made clear” that TPT’s claims rested on the allegations that the
defendants have wrongfully used “computer source code” developed to control the
turbine engines in certain fracking and power generation units built by TPT, as well as the
ideas, intellectual property, technical processes and operational modules fixed in that
source code that are allegedly owned by TPT. Defendants claim that the removal is timely
under 28 USC § 1446(b)(3) as the Notice of Removal was filed within 30 days after receipt
of “other paper” from which defendants say they first “ascertained that this case has
become removable pursuant to federal copyright law.

The thrust of their claim is that TPT’s causes of action involving the TES software
and source code as containing TPT’s trade secrets has been preempted by the Federal
Copyright Act 17 USC § 301(a). The defendants state:

It is well settled that computer programs fall within the subject matter of

copyright. (Citations omitted). Not only are computer programs and

software within the subject matter of copyright, but so are the ideas and

technical processes and systems that are fixed in the tangible medium of a

computer code or program. (Citation omitted). Specifically, alleged

“technical trade secrets found within” a computer software program fall

within the subject matter of copyright.

Notice of Removal (Rec. Doc. 1) at p. 8-9. Defendants admit that TPT has not alleged any

 

'4 Sung by The Supremes; copyright Holland-Dozier-Holland (1965).
29
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 36 of 58 PagelD #: 3098

copyright violations in it in any of its state court Petitions. Defendants rely on
jurisprudence stating that TPT state law claims are the “equivalent” of a copyright claim.
(Rec. Doc. 1) at p. 9.

Hoping at long last that the federal court will embrace their years of longing, the
defendants once again seek a long-term relationship with the federal system while
attempting to divorce themselves from St. Mary Parish after years of commitment in the
16% JDC.

C. LAW AND ARGUMENT

Federal district courts are courts of limited jurisdiction, possessing only the power
authorized by the Constitution and by statute. Griffin v. Lee, 621 F. 3d 380, 388 (5¢ Cir.
2020); Howery v. Allstate Insurance Company, 243 F. 3d 912, 916 (5' Cir. 2001). A suit
is presumed to lie outside of a federal court’s jurisdiction until the party invoking federal
court jurisdiction establishes otherwise. Howery at 916. Because “the effect of removal
is to deprive the state court of an action properly before it, removal raises significant
federalism concerns.” Carpenter v. Wichita Falls Independent School District, 44 F. 3d
362, 365 (5' Cir. 1995). The removal statute is therefore to be strictly construed, and any
doubt about the propriety of removal must be resolved in favor of remand and against
federal court jurisdiction. Id. at 366; Acuna v. Brown & Root, Inc., 200 F. 3d 335, 339
(5' Cir. 2000). The party invoking subject matter jurisdiction in federal court has the
burden of establishing the court’s jurisdiction by a preponderance of the evidence.
Howery at 919. When an action is removed from state court, the removing party bears
the burden of proving that federal jurisdiction exists. Shearer v. Southwest Service Life
Insurance Co., 516 F. 3d 276, 278 (5t Cir. 2008). Accordingly, defendants as the

removing parties, have the burden of establishing that this Court has jurisdiction over this

30
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 37 of 58 PagelD #: 3099

matter.
1. Knowledge of the Defendants

It is anticipated that the defendants will argue that, while Mr. Crowe may have had
certain knowledge concerning software, computer code and digital controls, ATS and
Braccio did not. It is anticipated that the defendants will argue that Mr. Crowe’s
knowledge cannot be imputed to them. This argument, if it is made, would seriously miss
the point.

From the outset all of the defendants were represented by the same counsel.
Despite the inherent and potential conflicts of interest that could arise between the
parties, they remained as joint clients to the same counsel through September of 2019. In
fact, the defendants, along with Mr. Crowe and AZT, are still represented by the same
counsel in 17-cv-0386 and 17-cv-0510. All of the knowledge and information gained by
counsel for ATS and Braccio from the time this matter was filed in state court in 2016,
and gained about the previous litigation filed in Arizona, becomes pertinent.

The general rule is that information known or acquired by an attorney during the
scope of his employment is imputed to his client. Perez v. Stephens, 784 F. 3d 276, 283

(5 Cir. 2015); Anderson v. Bank of America, 2010 U.S. Dist. Lexis 1540 (S.D. Miss.

 

1/6/10) at p. 4. Counsel for ATS and Braccio thus had the obligation to share their
knowledge with their clients.

It is clear from the events that have unfolded over the years that counsel for ATS
and Braccio had notice of issues pertaining to computer software, source code and object
code from the outset and that potential patent and copyright claims could be involved.
Regardless of why counsel decided that there were no patent claims involved (later

recanted) or that there were no copyright claims involved (as stated in the June 15, 2017

31
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 38 of 58 PagelD #: 3100

hearing), it is clear that counsel had the legal knowledge and notice with which to
investigate any potential copyright claim involving software or computer code with regard
to the digital controls at issue in this case.

If the defendants argue that counsel never shared that information with them or
were negligent in not bringing a copyright claim at the same time it removed the case
pursuant to federal question jurisdiction for a perceived patent claim, then they are
unfortunately out of luck. It is well established that “clients” must be accountable for the
acts and omissions of their attorneys.” Pioneer Inv. Servs Co. v. Brunswick Assoc. Ltd.
Partnership, 507 U.S. 380, 396, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993); Link v. Wabash
RR Co., 370 U.S. 626, 633, 82S. Ct. 1386, 8 L. Ed. 2d. 734 (1962)(noting that the mistakes
of counsel, who is the legal agent of the client, are chargeable to the client). See also,

Pryor v. U.S. Postal Service, 769 F. 2d 281, 289 (5' Cir. 1985)(“while we are sympathetic

 

to the plight of a client prejudiced by his attorneys in advertence or negligence, the proper
recourse for the aggrieved client, as the Supreme Court noted in Link, is to seek
malpractice damages from the attorney”).'5 Accordingly, defendants ATS and Braccio
are charged with the full knowledge of all of the information known by their attorneys,
the testimony elicited at court hearings, knowledge of the pleadings which have been filed,
by TPT and also by their own counsel, and discovery requests that have been prepared by
their counsel, presumably approved by ATS and Braccio as clients, and the responses

thereto.

 

'S To the extent that Louisiana law would regulate the relationship and obligations between attorney and
client, it should be noted that Louisiana law is no different from federal law. Allen v. Frank Janes Co., 142
La. 1056, 78 So. 115 (1918)(“It is settled that the knowledge of an attorney is imputable to his client.”);
Barber v. Testa, 331 So. 2d 139, 140 (La. App. 3d Cir. 1976)(“The law is well settled that notice to an attorney
of record is noticed to the client.”); Knight v. State, No. 17-0462 (La. App. 3d Cir. 12/13/17), 2017 La. App.
Unpub. Lexis 383 at p. 9 (“It has long been held that notice to an attorney of record is notice to the client.”)

32
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 39 of 58 PagelD #: 3101

The record is replete with references to software and source code. The TES v. TPT
case in Arizona was all about TPT having trade secrets in the source code for digital
turbine controls. ATS and Braccio’s Requests for Admissions to TPT quote extensively
from the TES case and even asked TPT to admit the “tuning” data embedded in the TES
source code was the same data involved in the Louisiana state court case and claimed as
trade secrets. TPT admitted it was. Defendants’ counsel questioned Mr. McIntyre
extensively at the June 15, 2017 hearing in the 16 JDC. This Court and defendants’
counsel have both quoted Mr. MclIntyre’s testimony that the trade secrets were
“embedded” in the software. To now claim that defendants had no notice of such claims
borders on the absurd.

2. Multiple Removals on the same Facts are not Allowed

As a general rule, once a case is remanded to state court, a defendant is precluded
from seeking a second removal on the same ground. S.W.S Erectors, Inc. v. Infax, Inc.,
72 F. 3d 489, 492 (5% Cir. 1996). “The prohibition against removal ‘on the same ground’
does not concern the theory on which federal jurisdiction exists (that is, federal question
or diversity jurisdiction), but rather the pleading or event that made the case removable.”
Id. Thus a second removal (or in this case third) can be permitted only when a new
pleading or event provides a “new factual basis” for removal. Id. at 493-494. Courts in
the 5'» Circuit have been uniform in remanding cases where a second removal was based
upon the same facts and pleadings known at the time of the first removal.

In Ryan v. Calcasieu Parish Police Jury, 2019 U.S. Dist. Lexis 137990 (W.D. La.
5/28/19), one of the defendants, Sasol Chemicals, attempted to remove the suit from the
14th JDC, Parish of Calcasieu, to the Western District of Louisiana, Lake Charles Division,

on the basis of diversity jurisdiction. Id. at p. 4. The court found that complete diversity

33
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 40 of 58 PagelD #: 3102

did not exist and therefore remanded the case. At the time of the first removal, facts
existed for Sasol to be aware that one of the claims potentially conflicted with a federal
statute, the Chemical Facility Anti-Terrorism Standards (CFATS), 6 USC § 622, et. seq.
Nonetheless, Sasol continued to litigate in state court.

After the plaintiff filed a Rule for Contempt against Sasol, Sasol removed the case
for a second time on November 15, 2018 on the basis of federal question jurisdiction
alleging for the first time that the plaintiff's claim would prevent them from complying
with their obligations under CFATS. Id. at p. 6. The plaintiff moved to remand.

Sasol argued that the case first became removable under federal question
jurisdiction when the plaintiff filed the Rule for Contempt and revealed “an actual dispute
over the nature of the obligations that can be imposed by the state court and the extent to
which [they] are supplanted by the federal regulatory framework required of facilities
under the CFATS.” The plaintiff countered that the Rule for Contempt could not have
revealed for the first time that the case was removable because it only sought enforcement
of a judgment “that embodied only the prayers for relief” in the plaintiffs earlier state
court pleadings. The court agreed with the plaintiff. It essentially held that if the case
could be removed based on a conflict between the plaintiff's claims under state law with
Sasol’s obligations under CFATS then this basis would have been clear from the injunctive
relief requested by the plaintiffs in their Second Supplemental and Amended Petition in
February of 2017. Id. at p. 11. The Magistrate Judge found that Sasol’s removal on
November 15, 2018 was “untimely” and the case was remanded. Jd. The court also
awarded attorney’s fees finding the removal arguments “objectively unreasonable”. Her
Report and Recommendation was reviewed and affirmed by the District Court on August

13, 2019. Ryan v. Calcasieu Parish Police Jury, 2019 U.S. Dist. Lexis 137729 (W.D. La.

34
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 41 of 58 PagelD #: 3103

8/13/19).

In Kindrid Hospitals Ltd. Partnership v. Aetna Life Insurance Co., 2018 U.S. Dist.
Lexis 150725 (N.D. Tex. 9/5/18), the defendant removed the action for a second time
claiming preemption under the Employee Retirement Income Security Act of 1974, 29
USC § 1001, et. seq. The plaintiff had filed suit against the defendant, Aetna, in Texas
state court to recover unpaid insurance payments based on Aetna’s representation that
insurance would cover the charges. Aetna filed its first Notice of Removal within 30 days
of receipt of the plaintiffs Original Petition claiming that the claims were preempted
under ERISA because the claims disputed the right of payment for particular services and
coverage determinations. Jd. at p. 3. The court remanded the case finding that the
plaintiff had established that each of its claims rested on independent state law legal
duties. Id.

After the court remanded the case, Aetna removed it a second time following the
receipt of a Reply Memorandum that plaintiff filed in support of a Motion to Compel
Production of Documents. Jd. Aetna argued that the plaintiff had made statements in
its memorandum that made it clear for the first claiming that Aetna underpaid the
plaintiff by $4.2 million and that in doing so Aetna likely earned millions by underpaying
the claims. Jd. at p. 4. Aetna maintained that these clarifying statements “constituted
removable claims based on ERISA complete preemption.” Jd. The plaintiff moved to
remand.

The District Court noted that a second removal could be attempted “so long as the
second removal is not sought on the same ground” as the first removal. The court found
that Aetna knew at the time of the first removal that the plaintiff had established that each

of its claims rested on an independent legal duty under state law with regard to the same

35
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 42 of 58 PagelD #: 3104

insurance payments at issue in the second removal. It found that Aetna had not explained
how the statements in the Memorandum in Support of Motion to Compel, even if they
revealed new information, showed anything more concerning the ERISA statute than had
been known at the time of the original state court filing. It discerned no factual allegations
that were “sufficiently distinct” to provide a ground for removal that was not already
disposed of under the first remand. The case was remanded back to state court and
attorney’s fees were awarded as the court found that Aetna “lacked an objectively
reasonable basis for removal” the second time.

Other courts in the Western District of Louisiana, Northern District of Texas and
Eastern District of Louisiana have all remanded cases that were removed a second time
finding that no different factual basis for seeking the second removal was found. See,

Washington _v. Riley, 2014 U.S. Dist. Lexis 33726 (W.D. La., Lafayette Division,

 

3/11/14)(the court found that the pleadings cited by the defendant did not raise a different
set of facts establishing a new ground for removal where the same constitutional issues
were raised at the time of the first removal); Tierney v. Unum Life Insurance Co. of
America, 2001 U.S. Dist. Lexis 15451 (N.D. Tex. 9/8/01)(concluded that deposition
testimony did not present a new factual basis, but rather supported the same facts that
the moving party had knowledge of at the time of the first removal); Marseilles
Homeowners Condo Assoc. v. Fontenell, 2008 U.S. Dist. Lexis 21850 (E.D. La.
3/18/08)(where first removal involved claims for flood damage and second removal
claimed federal question jurisdiction on the National Flood Insurance Program, the court
found no different factual basis for seeking the second removal).

Just as in the preceding cases, the defendants here try to claim that discovery

responses and the bankruptcy court’s decision have “clarified” or “revealed” more specific

36
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 43 of 58 PagelD #: 3105

information about TPT’s claims. This does not create a “new factual basis” upon which
this case can be removed for the third time. The same basic facts of TPT claiming that it
had data embedded in the TES source code have been pled and reviewed ad nauseum
from the time of the TES v. TPT case in Arizona, through TPT’s Original, First and Second
Supplemental and Amending Petitions in the 16th JDC, to the hearing on the Motion to
Dissolve on June 15, 2017 and even encapsulated in this Court’s Report and
Recommendation for Remand on February 14, 2018 in Turbine I. To now claim removal
on the basis that data embedded in the TES software has now been “specified” or stated
with more particularity only shows that the original facts pled in the case have been
confirmed.

The defendants’ own Requests for Admissions and Requests for Production served
on TPT are evidence against the defendants’ claims that they had no notice of potential
copyright issues or “equivalent” copyright issues were involved because of computer
software or source code. They specifically reference and ask about TPT’s data, the
software and source code at issue and the digital controls. They do not get a “do over”
now.

There is just no reasonably objective basis for defendants to now remove this case.
The Court can remand on this basis alone. By having no different factual basis with which
to remove the case a third time, that removal is untimely. Washington v. Riley, supra;
Marseilles Homeowners Condo Assoc. v. Fontentell, supra. It therefore need not reach
the issue of timeliness under 28 USC § 1446(b). Nonetheless, TPT will address the
untimeliness and federal question jurisdiction issues for the sake of completeness.

3. The Third Removal is Untimely

This Court did not address the timeliness of the first removal in Turbine J finding

37
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 44 of 58 PagelD #: 3106

that the defendants could not establish federal question jurisdiction. Should the Court
not remand the case based upon improper multiple removals as set forth in the previous
section, then it will have to address timeliness this time around.

Even though 28 USC § 1454 allows cases involving copyrights to be removed to
federal court, that section does not fix open the federal courthouse doors for all
defendants. A defendant must seek removal timely. Section 1454 specifically
incorporates the procedures and deadlines applicable to other removals, including 28
USC § 1446. Under § 1446(b)(1), a notice of removal must be filed “within 30 days after
the receipt by the defendant, through service or otherwise, a copy of the initial pleadings
setting forth the claim for relief upon which such action or proceeding is based.” If the
case stated in the initial pleading is not removable, however, § 1446(b)(3) requires that a
notice of removal be filed “within 30 days after receipt by the defendant, through service
or otherwise, of a copy of an amended pleadings, motion, or other paper from which it
may be first ascertained that the case is one which is or has become removable.” Thus,
even under § 1454, a defendant who does not remove timely will be subject to a remand
motion pursuant to § 1446.

In this case the defendants claim removal under § 1446 and § 1454(b)(2) which
extends the 30 day time period to remove for “cause shown.” Each will be taken in turn.

a. § 1446(b)

Section 1446(b) provides two 30 day windows during which a case may be
removed. The first is during the first 30 days after the defendant receives the initial
pleading; the second is during the first 30 days after the defendant receives a paper “from
which it may first be ascertained that the case is won which is or has become removable”

if the case stated by the initial pleading is not removable.

38
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 45 of 58 PagelD #: 3107

In this case the first 30 day window began when the defendants were served with
plaintiffs Original Petition. As previously shown, that Petition referenced software,
computer programs and requested injunctive relief that the defendants be enjoined from
using “software and/or hardware” for industrial turbine engine controls for T-55 and TF-
40 engines, particularly for use in hydraulic fracturing equipment and also from
“copying” digital engine controls for turbine powered hydraulic fracturing equipment”.
Injunctive relief was further requested to prohibit “sales, transfers and/or use of hydraulic
fracturing equipment and “computer programs” related to or derived from TF-40 or T-55
digital control systems. These requests for injunctive relief came after all of the
substantive paragraphs in plaintiffs Original Petition pertaining to ownership of the
modifications to the industrial digital engine controls that were to be supplied by ATS or
through its subcontractor TES. Plaintiffs Original Petition was served on defendants ATS
and Braccio in December, 2016. It is clear that the first 30 day window has long expired.

A representative case is XIP, LLC v. CommTech Sales, LLC, 2015 U.S. Dist. Lexis
149174 (N.D. Tex. 11/3/15). In that case the plaintiff had initiated an action on August 6,
2013 by filing an Original Petition in Texas state court. The plaintiff amended its state
court pleading four times, and in all of the pleadings it alleged that the defendants had
illegally obtained and used plaintiff's intellectual property, including drawings. The case
had been litigated in state court for 2 years before the defendants removed claiming the
plaintiffs claims were preempted under the United States Copyright Act. Plaintiff moved
to remand claiming that the court did not have subject matter jurisdiction and that the
defendants did not timely remove the action. Jd. at p. 2.

The District Court noted that it did not need to resolve the copyright jurisdiction

issue because, “even if subject matter jurisdiction exists, the action should be remanded

39
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 46 of 58 PagelD #: 3108

because the Removing Defendants did not timely remove it.” Jd. at p. 4. The court noted
that starting with plaintiffs original pleading in 2013 the plaintiff consistently
complained of the acquisition and use by the defendant of plaintiff's intellectual property,
including “copies of drawings”. The court noted that the case centered around “technical
drawings” since it had been filed. Id. at p. 6. Accordingly, the court found that if plaintiffs
“copying” claims are preempted by federal copyright law, then the defendants should have
known that to be the case since the action was originally filed in state court. Id.

The court also addressed defendant’s claim of a second 30 day window that in a
Motion to Compel hearing, the plaintiffs “clarified that ‘copying’ of the drawings was at
issue, instead of the more ‘obtuse language” used in the plaintiffs Petition, such as,
‘obtaining and utilizing,’ and that by reason of the ‘clarification’ they for the first time
were put on notice that plaintiffs conversion, unjust enrichment and theft claims were
completely preempted by copyright law. It held that the defendants’ arguments were “not
supported by the record.” Jd. Further, the court noted that the defendants had filed a
Motion for Summary Judgment in State Court seeking dismissal of plaintiffs claims
regarding the drawings. The court found that the summary judgment documents filed by
the defendants established with “absolute certainty” that they understood “from the very
beginning” that plaintiff was making claims of the kind that they were now claiming were
preempted by copyright law. Id. at p. 8. The court even noted that the defendants stated
in their Motion for Summary Judgment that “[t]o the extent plaintiff is asserting a
copyright claim, this (state) court does not have jurisdiction to decide the claim since it
would constitute a federal question.” Jd. at p. 9. Based upon this, the court concluded
that the defendants were aware of any potential copyright claim when they received a copy

of plaintiffs original pleading in August, 2013 and certainly no later than their receipt of

40
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 47 of 58 PagelD #: 3109

plaintiffs first amended pleading in September 2014 where the defendants sought
dismissal by summary judgment. Jd.

It is respectfully submitted that the XIP, LLC case should control in this matter.

 

As in that case, TPT filed its Original Petition in state court making express reference to
ATS and its president Braccio agreeing to supply TPT with digital controls, specifically
IDECs, under a Vendor Agreement, where TPT would own any modifications to the
controls. (Original Petition paragraphs 27-34). Paragraph 41 of the Original Petition
made it clear that TPT was the sole owner of all “integration information” and made
reference to the Vendor Agreement’s provisions in footnote 6 citing Art. XII of that
agreement that TPT shall own all intellectual property which shall be defined as: “All
confidential or proprietary information, inventions, ideas, trade secrets, data, materials,
know-how, patents, design patents, patent and design applications, registered designs,
copyrights, schematics, engineering drawings and all similar rights.” Paragraph 62 of the
Original Petition stated that the defendants had illegally appropriated the “intellectual
property derived from modifications to engine controls software sold by TES and ATS to
TPT under the Vendor Agreement.” The prayer of the Original Petition asked for
injunctive relief as previously noted. These allegations were echoed in the Application for
Temporary Restraining Order and Preliminary Injunction which was served along with
the original complaint. Paragraph 3 of that Application alleged that ATS sold and TPT
purchased the industrial digital controls under the Vendor Agreement and again by
footnote reproduced Section XII of the Vendor Agreement which showed that the
intellectual property included “copyrights”. Paragraph 7 of that application also alleged
that TPT’s “engine controls data” was to be used in the digital controls even if ATS had to

hire “software engineering consultants” to complete that task. The remainder of the

4]
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 48 of 58 PagelD #: 3110

application contains multiple allegations about the use of the digital controls and that TPT
owned the data for those controls. Like the Original Petition, the prayer for the
application included the request for injunctive relief relating to “software” for turbine
engine controls and to enjoin any “copying” or “use” of “related computer programs.” A
TRO was then issued by the state court enjoining such uses. This was followed by the
granting of a Preliminary Injunction on January 5, 2017 prohibiting the same conduct.

Like the XIP, LLC case, it is clear that defendants should have been on notice of potential

 

copyright issues from the outset.

Any alleged second 30 day window has also long expired. It is telling that when
defendants filed their Complaint in this Court in Civil Action No. 17-0386 on March 13,
2017, they specifically discussed patents and that if a patent was involved then it was for
the control of “multiple variants of gas turbine engines without requiring a change in
software and configuration data.” (Plaintiffs Complaint at paragraph 22). In
differentiating their technology from TPT’s, the defendants alleged in paragraph 42 that
their technology was limited to “one engine and that engine’s parameters which is “hard
coded into its DEC software.” In order to differentiate their technology, it is clear that the
defendants must have understood that computer software was at the heart of TPT’s
claims. In response to that Complaint, TPT filed its Answer and re-alleged all its
allegations that had been filed in state court, including all of the requests for injunctive
relief; which would have been the second time defendants had been served with those
pleadings. A second “30 day window” would have started then.

TPT then filed an Amended Petition for Damages on May 23, 2017 making the
same allegations as it had in its Original Petition and Application for Injunctive Relief,

including the footnote reproducing Section XII of the Vendor Agreement which

42
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 49 of 58 PagelD #: 3111

referenced “copyrights”; the third time the allegations were served on the defendants and
a third time a “30 day window” would start.

Even more telling is the statement of defendants’ counsel that at the June 15, 2017
hearing on defendants’ Motion to Dissolve Preliminary Injunction that the case “did not
involve copyrights”. This is eerily similar to the removing defendants’ statement in XIP,
LLC that “to the extent plaintiff is asserting a copyright claim, this court does not
jurisdiction to decide the claim since it would constitute a federal question.” Jd. at p. 9.
The court found that just the mere reference to the possibility of a copyright claim was
enough for the defendants to be on notice that such potential claims were possible. The

XIP, LLC court found that these references indicated a “consciousness on their part of the

 

potential that plaintiff was asserting a copyright claim.” Jd. (Emphasis added). There
can be no doubt that the source code and embedded data in that source code was central
to TPT’s claims from the beginning and certainly after the June 15, 2017 hearing. As noted
by this Court in Turbine I:
When questioned as to the identity of the intellectual property that
Defendants allegedly misappropriated if it was not a patent, McIntyre
responded, “controlling the turbine engine for hydraulic fracturing power
generation...It’s all the embedded technology in the software. The source
code and the hardware designed, that we paid for, that we own that is used
for hydraulic fracturing using turbine engines.”
Turbine I at p. 24.
That information was known to the defendants prior to their first removal on
August 29, 2017 (Civil Action 17-0801). The defendants cited 28 USC § 1454 as a basis
for removal, then alleging only removal based on patent issues, but clearly the same

statute includes “copyrights” as counsel knew that by their comments at the June 15, 2017

hearing.

43
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 50 of 58 PagelD #: 3112

Also it makes no sense to allow defendants to remove the case based on an alleged
“equivalent copyright” allegation where the entire thrust of their defense in this case is
that TPT has no trade secrets and that anything that they claim is a trade secret is in the

public domain. As noted in XIP, LLC, the removing defendants were not asking the court

 

to find that there was a copyright question present in the action, instead they were
essentially asking the court to find that there was “no copyright question” in the action.
2015 U.S. Dist. Lexis 149174 at p. 13. The court stated that the defendants relying upon a
“copyright” counter-claim as the basis to remove an action to federal court, “after
pursuing the action in state court for two years, solely for the court to find that there is no
copyright infringement does not comport with the federalism concerns behind removal.”
Id. ATS and Braccio have not yet filed a copyright counter-claim in this case, however the
effect of their removal is the same. They are trying to assert “equivalency” arguments to
copyright just so that they can remove the case to federal court and then try to prove that
TPT had no trade secrets and thus no copyright claim. This sort of inverse logic is exactly
the type of situation that would defeat the law concerning limited removal and the policy
behind removal time limits. This the court cannot allow.

Another representative case is Hill Country Trust v. Silverberg, 2018 U.S. Dist.
Lexis 22359 (W.D. Tex. 11/26/18). That case actually involved copyright issues. The main
issue, however, was the timeliness of the defendant’s removal from state court. Plaintiff
had filed suit in Texas state court on April 24, 2018 regarding the ownership of software
between it and the defendant, along with claims of breach of fiduciary duties and
conversion. The defendant filed an Answer and Counter-Claim on May 21, 2018 alleging
that the plaintiffs claims “have cast a cloud over the ownership of the software” among

other things. The plaintiff moved for temporary injunction and a full hearing was

44
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 51 of 58 PagelD #: 3113

conducted on May 29, 2018. At the hearing the defendant discussed the issue of the
software and its ownership. The next day, on May 30, the court entered a temporary
injunction prohibiting the defendant from further using plaintiffs “trade secrets,
including the Software”. Id. at p. 4-5. The plaintiff and defendant then exchanged
discovery in June, 2018 discussing the software. The plaintiff filed an Answer to the
Counter-Claim on July 11, 2018 also seeking a declaratory judgment that it owned the
software. Id. at p. 5-6. The defendant removed the case on July 27, 2018 based on federal
question jurisdiction under the Copyright Act. Plaintiff moved to remand on August 13,
2018. One of the central issues was the timeliness of the removal. In construing that
issue, the court looked to the “face of the pleading to determine whether it includes a claim
from which the defendant could ascertain the case as removable.” Id. at p. 18. It noted
that the face of the plaintiffs pleading only “included state law claims for breach of
fiduciary duty, conversion of improper expenses, conversion of software, breach of the
company agreement and misappropriation of trade secrets rather than explicitly bringing
a copyright claim.” Id. at p. 19. The court noted that the question before it was “whether
a defendant could ascertain that the case was removable based on the information
contained within the pleading.” Id.

The court found that the defendant could have ascertained that the case was
removable from the face of the plaintiffs original Petition. Jd. In that Petition, the
plaintiffs alleged that the defendant “represented that the Software would be owned by”
plaintiff and that the “Software is rightfully owned by” plaintiff. Because the software was
at issue, the court found that the defendant “could have ascertained the copyright issue
based on the pleading.” Jd. at p. 20. The court further noted that the defendant had

exchanged discovery and one interrogatory asked the defendant to “describe the legal and

45
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 52 of 58 PagelD #: 3114

factual basis for your contention that you own the Software.” Again, there was no express
reference to copyrights. In response the defendant represented that he owned the
software because “he is the sole author of the software”. The court found that the response
indicated that the defendant was aware that he could have asserted a copyright claim
based on the plaintiffs earlier filings. Id. at p. 22. The court held that the defendant had
missed the 30 day window for removal. Id.

Once again, based upon the facts before this Court, it is clear that ATS and Braccio
had more than sufficient information with which to be on notice of a potential copyright
claim that they are now asserting. The initial 30 day window has long expired.

Both Hill Country and XIP, LLC stand for the proposition that alleged “other
papers” arising after the plaintiffs original pleadings which merely confirm or explain or
“make clear” an original pleading is not sufficient new information with which to start the
second 30 day window running. If there was to be a second 30 day window in this case,
it would definitely have been on June 15, 2017 at the hearing on the Motion to Dissolve
the Preliminary Injunction in state court. Counsel made reference to potential copyright
claims and Mr. McIntyre made it abundantly clear at that hearing that TPT’s claims
involved the “embedded technology in the software” and the “source code” that TPT paid
for and owned. Regardless of any “new information” now proffered by the defendants,
the 30 day windows for removal have long been closed.

b. 28 USC § 1454(b)(2)

Pretermitting for the moment whether or not true copyright jurisdiction exists in
this case, defendants have raised the issue of extending the deadline for removal under
28 USC § 1454(b)(2). Defendants argue in their Notice of Removal that even if the

removal is untimely, the Court should extend the time for removal for “cause shown”. The

46
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 53 of 58 PagelD #: 3115

defendants do not articulate any specific “cause” in their Notice.
Defendants may not use § 1454 as a “jurisdictional sword, with which they may

gain a tactical advantage over their adversary.” XIP, LLC at p. 11; University of Kentucky

 

Research Foundation, Inc. v. Niadyne, Inc., 2013 U.S. Dist. Lexis 158018 (E.D. Ky.
11/5/13) at p. 10. “One of the purposes of the timing provisions of §1446 and 1454 is to
limit the ability of the Defendant to test the waters in one forum, and finding them
inhospitable, move to another forum that might be more sympathetic to its views.” Id.;
citing, Andrews v. Daughtry, 994 F. Supp. 2d 728, 735 (MDNC 2014). “Cause shown”
cannot simply be that the removing party has asserted a patent or copyright claim and
that federal courts are the exclusive forums for such claims. Hill Country at p. 23 citing,
Niadyne.

Few District Courts have considered what constitutes “cause shown” under the
statute. Those that have considered the issue have concluded at a minimum that the
standard imposes some burden on the removing party to justify why its tardiness should
be excused. Daughtry, 994 F. Supp. 2d at 734; Niadyne, supra; SnoWizard, Inc. v.
Andrews, 2013 U.S. District Lexis 97589 (E.D. La. 7/12/13) at p. 6. In analyzing whether
a removing party has shown cause, some courts have looked to FRCP 6(b)(1)(B) regarding
the extension of deadlines. Hill Country at p. 23. District Courts have “broad discretion
to grant or deny an extension.” Salts v. Epps, 636 F. 3d 468, 474 (5 Cir. 2012). Factors
relevant to a determination of “excusable neglect” for “cause” include: (1) the possibility
of prejudice to the other parties, (2) the length of the applicant’s delay and its impact on
the proceeding, (3) the reason for the delay and whether it was within the control of the
movant, and (4) whether the movant has acted in good faith. Hill Country at p. 23-24.

In this case there has been prejudice to TPT. The parties had a trial date of

47
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 54 of 58 PagelD #: 3116

November 9, 2020 after years of procedural gymnastics by the defendants that have
caused innumerable delays. When defendants removed this case for the third time, the
parties had been in the process of scheduling depositions to start on September 10, 2020.
They had produced over 30,000 pages of documents in written discovery. Numerous
motions and appeals have been filed in state court and taken to the state appellate courts,
including the Louisiana Supreme Court. There is parallel litigation in Arizona in the
bankruptcy court because of the Chapter 11 and subsequent Chapter 7 filings of
defendants Crowe and AZT. The November 9, 2020 trial date would have placed TPT’s
state court claims on track to be determined prior to any of the claims on the merits in
Arizona. That preferential placement has now been lost. Defendants’ bad faith has also
been shown by the fact that they have delayed discovery in state court necessitating the
filing of Motions to Compel and two Motions for Contempt. Counsel for defendants at
the time of the first removal was also publicly reprimanded by the District Court for
actions taken at that time.

Cause has been denied on the basis of delay where the underlying state court case
had been active. In Niadyne, 2013 U.S. Dist. Lexis 158018, the court found that a nine
(9) month delay in filing the removal because patents were involved was insufficient to
find cause. Id. at p.10. Similarly in Daughtry, 994 F. Supp. 2d at 73-74, the court found
no cause for a three (3) month delay where the counter-claimant actively engaged in state
court litigation by serving discovery requests, petitioning the state court for transfer and
filing a Motion to Dismiss. In Hill Country, the court noted that the defendants did not
remove the case until two months after the 30 day deadline expired and during that time
the defendants had filed a Motion to Transfer Venue, a Motion to Enforce the Parties’

Rule 11 Agreement, to Dismiss the Case, file an Answer to plaintiffs Original Petition,

48
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 55 of 58 PagelD #: 3117

contested plaintiffs request for injunctive relief, filed an Amended Answer and
participated in discovery. Id. at p. 25-26. In short the court noted that the defendant was
an active participant in the state court litigation between the filing of plaintiff's Original
Petition and the Notice of Removal. Cause was not shown under those circumstances. Id.
at p. 27. Based upon those cases, their parameters, and the extensive state court history
of this case, it is a foregone conclusion that defendants cannot show “cause” sufficient to
extend the deadline in this case under § 1454.
NO FEDERAL QUESTION

The Court need not reach the issue of jurisdiction given the improper multiple
removals and untimeliness of this third removal by the defendants. Ifthe Court is inclined
to do so, however, TPT outlines its argument on jurisdiction in summary fashion as
follows:

It is axiomatic that to qualify for copyright protection, a work must be original to
the author, independently created by the author and possess at least some minimal degree
of creativity. Feist Publications, Inc. v. Rural Telephone Service Company, 499 U.S. 340,
111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991). “Facts, whether alone or as part of a compilation,
are not original and therefore may not be copyrighted. Jd. at p. 350. Facts in compilations
and listings, without any artistic originality, do not fall under copyright protection. Jd. at
p. 364.” With regard to computer programs, bare ideas, processes and facts themselves
embedded therein are not protectable. Gates Rubber Co. v. Bando Chem. Indus., 9 F 3d
823 (10 Cir. 1993).

It is undisputed that TES has a copyright for its source code. This is clearly printed
on the first page of each module of source code that has been reduced to printed form and

produced in this case. (Exhibit P-6 Under Seal). In the settlement agreement between

49
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 56 of 58 PagelD #: 3118

TES and TPT referenced in Defendants’ Requests for Admissions in February, 2019, it
was specifically delineated that TES owned the source code and that TPT owned the
“tuning intellectual property” in the source code, made up of the data that TPT supplied
for controlling turbine engines for hydraulic fracturing and power generation in oilfield
applications. Just because TES has a copyright does not mean that TPT has any right to
enforce that copyright. TPT has no registered copyrights.

Computer source code can have protectable portions and unprotectable portions
under the Copyright Act. 9 F. 3d at 839. Since “facts”, “processes” and “discoveries” like
the ones made by TPT with regard to the turbine powered oilfield equipment, are the types
of information that could be protected under trade secrets statutes, by patents, or by
contract, they do not necessarily fall under the copyright statutes. 9 F. 3d at 842-45.

In Gates, the lawsuit revolved the Design Flex Program for rubber products. The
court noted that “constants” in the program represented “scientific observations of
physical relationships concerning the load that a particular belt can carry around certain
size gears at certain speeds given the number of other variables.” 9 F. 3d at 842-43. The
court noted that these relationships “are not invented or created; they already exist and
are merely observed, discovered and recorded. Such a discovery does not give rise to
copyright protection.” Id. at 843.

Gates is instructive. The type of information at issue in this case involving TPT’s
trade secrets, the “tuning intellectual property”, is the type of factual data, processes and
discoveries that are not subject to copyright protection. The programming authored by
TES may be subject to copyright protection, but the data supplied by TPT is separate.

Further, in order to impose liability for copyright infringement, a court “must find

that the defendant copied protectable elements of the plaintiff's program and that those

50
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 57 of 58 PagelD #: 3119

protectable elements comprise a substantial part of the plaintiff's program when it is
considered as a whole.” 9 F. 3d at 833 (emphasis added); Autoskill v. National
Educational Support Systems, Inc., 994 F. 2d 1476, 1496-98 (10 Cir. 1993); Brown Bag
Software v. Symantec Corp., 960 F. 2d 1465, 1475-77 (gt Cir. 1992). In this case the
defendants have relied on the bankruptcy court’s recent decision to maintain that TPT’s
trade secrets have been “clarified”. That decision describes TPT’s trade secrets as 2-4%
of TES’ source code. For copyright purposes, it is submitted that such a small percentage
is not a “substantial” part of the code.

Should defendants assert preemption arguments, it should be noted that state law
claims are not preempted by the copyright act where that claim includes “any extra
elements that make it qualitatively different from a copyright infringement claim.” Gates,
9 F. 3d at 847; Sleppin v. Thinkscan.com, LLC, 55 F. Supp. 3d 366 (E.D. NY 2014), citing,
Briar Patch, Ltd., LP v. Phoenix Pictures, Inc., 373 F. 3d 296, 305-06 (2d Cir. 2004). A
state law claim is qualitatively different if it requires elements such as a “breach of trust
or confidence” or a “breach of fiduciary duty”. Id. _ Courts have held that a number of
state law claims can arise in connection with instances of copyright infringement and are
not preempted by the copyright act because they have extra elements added to them, these
include unfair competition claims, claims based on breaches of confidential relationships,

breaches of fiduciary duties and trade secrets. Computer Associates International, Inc.

 

v. Altai, Inc., 982 F. 2d 693, 717 (2d Cir. 1992). Breach of contract claims also do not fall
under copyright preemption. Acorne Products, LLC v. Tieknavorian, 33 F. Supp. 3d 175,
182-83 (E.D. NY 2014).

In this case TPT has claimed misappropriation of trade secrets, unfair trade

practices, breach of contract with ATS and breach of employment contract and breach of

51
Case 6:20-cv-00986-MJJ-CBW Document 9-2 Filed 08/25/20 Page 58 of 58 PagelD #: 3120

fiduciary duty with Braccio. At a minimum, those claims are separate from copyright
claims and do not fall under preemption.

TPT has alleged only state law claims all of which have extra elements besides the
taking of the information in the source code at issue in this case. Accordingly, federal
jurisdiction under the Copyright Act does not exist and defendants’ third removal must

fail for lack of subject matter jurisdiction.*

Respectfully submitted:
THE PANAGIOTIS FIRM

s/D.C. Panagiotis

 

D.C. PANAGIOTIS (#15032)
1540 W. Pinhook Rd.
Lafayette, LA 70503

(337) 264-1516

dan@panalaw.com
Counsel for TPT

CERTIFICATE OF SERVICE

I hereby certify that on the 25th day of August, 2020, a copy of the foregoing was
filed electronically with the Clerk of court using the CM/ECF system.

s/D.C. Panagiotis

 

D.C. PANAGIOTIS

 

‘6 TPT has moved for attorney’s fees and costs in their Motion to Remand. The main ground is that
defendants had no reasonable basis to remove this case under “copyright equivalency” given the facts and
the references and admissions of their counsel. Should the Court agree, then TPT requests that it be allowed
to brief the issue and submit evidence of fees and costs.

52
